 

Exhibit 10.77

 



AETNA MARKETING AGREEMENT

FOR UPLINE AGENTS AND AGENCIES

 

Individual Medicare Advantage Plan, Medicare Advantage Plans with Medicare
Prescription Drug
Coverage and Medicare Prescription Drug Plans

 

This upline marketing agreement (this “Agreement”), is made between Aetna Life
Insurance Company, a Connecticut corporation, on behalf of itself and its
affiliates (“Aetna”) and the undersigned upline, on behalf of itself and its
Upline Affiliates (“Upline”) (individually, each a “Party,” and collectively,
“Parties”). This Agreement shall become effective as set forth in Section 8.1.
To signify they have read, fully understand, and agree to the terms and
conditions of this Agreement set forth below, the Parties have signed below:

 

AETNA LIFE INSURANCE COMPANY

 

By: /s/ Armando Luna, Jr.     Name: Armando Luna, Jr.     Title: Vice President
 

 

Aetna’s signature on this Agreement shall be deemed null and void if Aetna deems
the following requirements not satisfied:

 

Upline (or Upline is an entity, Principal’s) background check is satisfactory;

 

Upline (or if Upline is and entity, Principal) does not appear on the OIG List
(defined herein) or Specially Designated Nationals and Blocked Person list
published by the Office of Foreign Assets Control of the U.S. Department of
Treasury;

 

Upline (and if Upline is an entity, Principal) is properly licensed in the
states in which Upline’s Agents intend to Sell;

 

Upline (and if Upline is an entity, Principal) is properly appointed, as
required by state law;

 

nomoreformsTM contracting process is complete.

 

For purposes of Section 10.6 of this Agreement:

 

Aetna

Broker Services Department

2222 Ewing Road

Moon Township, PA 15108

 

UPLINE
GRANDPARENTS INSURANCE SOLUTIONS, LLC

 

By: /s/ Steve E. Leber     Name: Steve E. Leber     Title: CEO  

 

If entity, indicated entity type (corporation, limited liability company, etc.)
and state of formation:
LLC, Florida

 

Tax ID NO.: 46-1140707

 

For purposes of Section 10.6 of this Agreement:

 

Name/Title of Contact Person:

Steve Leber

 

Postage Address:

589 8th Avenue, 6th Floor

New York, NY 10018

 

Telephone Number: (646) 839-8809 Facsimile: (646) 654-6106 Email Address:
steve@grandparent.com

 

Upline Agreement 2015

 

 

 

 

Telephone Number: (866) 714-9301

Fax: (724) 741-7285



Email Address: BrokerContracts@aetna.com 

Postage Address:

 

Producer Guide and other information available at:
http://www.aetna.com/insurance-producer.html

 

http://broker.cvty.com

  

Upline Agreement 20152 

 

 

SECTION 1 – DEFINITIONS

 

For purposes of this Agreement, the following definitions will apply:

 

Agent(s): means Independent Agents and/or LOAs.

 

Annual Certification Process: means the programs, processes, and trainings set
forth in the Producer Guide.

 

Applicable Law: means any and all state and federal laws, statutes and
regulations as well as CMS or other government agency instructions, guidance,
and directives relating to Medicare Advantage and Part D programs (including
federal laws and regulations designed to prevent fraud, waste, and abuse,
including but not limited to applicable provisions of federal criminal law, the
False Claims Act (32 U.S.C. §§ 3729 et seq.), and the anti-kickback statute
(Section 1128B(b) of the Social Security Act)) and/or the activities carried out
under this Agreement. Applicable Law includes, but is not limited to: 42 C.F.R.
parts 422 and 423, the MMG, the Health Insurance Portability and Accountability
Act (“HIPAA”) and related privacy and security rules, and any and all state,
federal, or other laws and regulations governing Sales, insurers, and agents and
brokers (including licensure and appointment of insurance brokers and agents).

 

Business Day: means Monday through Friday, excluding federal holidays.

 

Certified: means the completion and satisfaction, annually, of all of the
requirements of the Annual Certification Process as set forth in the Producer
Guide.

 

Certified Agent(s): means an Agent or Agents who are Certified.

 

CMS: means the Centers for Medicare and Medicaid Services, the agency within the
Department of Health and Human Services that administers the Medicare program.

 

Commissions: means the amount paid for the Sale and Renewal of Medicare
Products, as more fully described in Section 6 and Appendix A (including
Schedule 1 to Appendix A) which is attached hereto and incorporated herein by
reference.

 

Compensable Referral: means a Qualified Referral that results in an enrollment
in a Medicare Product for a duration of at least three months.

 

Independent Agents: means (a) for purposes of Sales, any licensed insurance
agent or broker of any state or territory who (i) has been recruited by Upline,
and (ii) has entered into an agreement with Upline to participate in Sales; and
(b) for purposes of Referrals, any licensed insurance agent or broker of any
state or territory who (i) has been recruited by Upline and (ii) has entered
into an agreement with Upline to participate in Referrals.

 

Like Plan: means a “like plan type” as described by CMS in the applicable MMG.

 

Licensed Only Agent or LOA: means (a) for purposes of Sales, any licensed
insurance agent who is either employed by or under exclusive contract with
Upline to sell insurance products for Upline; and (b) for purposes of Referrals,
any licensed insurance agent who is either employed by or under exclusive
contract with Upline to refer insurance products for Upline.

  

Upline Agreement 20153 

 

 

Medicare Advantage Plan(s): means those Medicare Advantage plans offered by
Plans, approved by CMS and Sold or Referred to an eligible Medicare beneficiary
by Agents on behalf of Aetna, which are set forth on Appendix B, if any.

 

Medicare Product(s): means Medicare Advantage Plans and Part D Plans.

 

Medicare Product Enrollee: means an individual who is enrolled in a Medicare
Product.

 

MMG: means the Medicare Marketing Guidelines as published by CMS.

 

nomoreforms: means a vendor who provides a platform for onboarding, contracting
and other administrative processes with respect to Agents contracted with Aetna,
all in compliance with Aetna’s instructions.

 

Part D Plan(s): means those stand alone Medicare Part D prescription drug plans
offered by Plans, approved by CMS and available for Sale or Referral under this
Agreement, to an eligible Medicare beneficiary by Agents on behalf of Aetna, as
set forth on Appendix B, if any.

 

Plans: means Aetna Life Insurance Company and its affiliates who have contracts
with CMS to offer Medicare Advantage Plans or Part D Plans in the service areas
set forth in Appendix B, which is attached hereto and incorporated herein by
reference.

 

Premium(s): means any and all monies collected by Aetna from CMS and/or Medicare
beneficiaries, as applicable, which monies are designated as premiums for Sales
or Referrals by Agents under the terms and conditions of this Agreement.

 

Principal: means the individual that is an employee, owner, member or partner of
Upline, appointed by Upline to act on behalf of Upline. Upline has granted such
individual authority to legally bind Upline.

 

Producer Guide: means an online guide (as updated periodically) which contains
Aetna’s rules and processes for Agents and Uplines regarding Sales and
Referrals. The Producer Guide also includes sales support tools and sales and
distribution policies to guide agents and brokers on the process of contracting,
certifying, and managing Sales.

 

Qualified Referral: means only those Referrals that meet the requirements set
forth in Section 3.18.

 

Ready to Sell: means Upline, Principal or Agent, as applicable, has received a
written confirmation from Aetna specifying that Upline, Principal or Agent, as
applicable, has completed all requirements and may commence Selling as described
in the written confirmation, subject to the terms and conditions of this
Agreement.

 

Reasonable Efforts: means, with respect to a given obligation, the efforts that
a reasonable person in a party’s position would use to comply with that
obligation as promptly as possible.

 

Refer, Referral, Referring or Referred: means an activity (whether used as a
noun or a verb) whereby an Agent directs to Aetna a beneficiary for advice on
enrollment in a Medicare Product.

  

Upline Agreement 20154 

 

 

Referring Agents: means Agents who Refer.

 

Renewal: has the meaning given to such term in Appendix A.

 

Retail Sales Program: means Sales activities conducted in retail pharmacy and
healthcare settings in accordance with CMS rules, regulations and guidance and
Aetna’s policies and procedures.

 

Sale(s), Sell, Selling, or Sold: means the soliciting, offering and/or
presenting of Medicare Products to a Medicare beneficiary.

 

Same Plan: means a Medicare Product where there is no application required to
continue coverage under that Medicare Product during any CMS defined enrollment
period.

 

Unlike Plan: means an “unlike plan type” as described by CMS in the applicable
MMG.

 

Upline Affiliate(s): means any and all existing or future corporations,
partnerships, limited liability companies, limited partnerships, sole
proprietorships or any other legal entity or person, that is owned or controlled
by Upline, or under common control of Upline, for which Upline has provided
notice to Aetna that Upline Affiliate is Selling or Referring in accordance with
Section 10.16. For purposes of this Agreement, the term “Upline” includes all
Upline Affiliates.

 

SECTION 2 – AUTHORIZATION AND APPLICABILITY

 

2.1.Authorization of Upline. Subject to the terms and conditions of this
Agreement, Aetna hereby appoints and authorizes Upline to: (a) Sell and market
Medicare Products in the service areas set forth in Appendix B through its
Certified Agents; and (b) perform the duties described in this Agreement and in
the Producer Guide in accordance with Applicable Law and such reasonable rules
and instructions as may be provided in writing by Aetna to Upline. Upline agrees
to such appointment.

 

2.2.Limit of Authorization. Upline, and its Agents, shall have no authority to:
(a) make or discharge contracts for Aetna; (b) reject or accept any Medicare
beneficiary solicited by Upline or Agent; (c) quote extra rates for special
risks; (d) make endorsements; (e) incur any liability on behalf of Aetna; (f)
waive, alter or amend the performance, provisions, terms or conditions of any
contract for Aetna; (g) accept or collect Premiums, including Premiums at the
time of enrollment; or (h) bind Aetna in any way. Except as permitted and/or
required by this Agreement, Upline and Agents are not authorized to make any
payment to any party in connection with this Agreement or any Medicare Products
unless such payment is first authorized by Aetna.

 

2.3.Applicability of Agreement. To the extent Upline has or had an agreement
(related to Sales) with Aetna Life Insurance Company (or its affiliates,
including Coventry Health and Life Insurance Company or affiliates) that
terminated December 31, 2014 in its entirety or with respect to Medicare plans,
this Agreement shall be applicable as to all Medicare Products with effective
dates of January 1, 2015 and after, and any activities related to the Sale,
Referral or marketing thereof. With respect to all policies Sold and/or Referred
with an effective date prior to January 1, 2015, such policy and any activities
of Upline or its Agents relating to such Sale or Referral are governed by that
prior agreement between Upline and the respective Aetna affiliate, if any.

 

Upline Agreement 20155 

 

  

SECTION 3 – OBLIGATIONS OF UPLINE

 

3.1Generally Applicable; With respect to Sales; With respect to Referrals. a.
Generally Applicable.

 

The following provisions apply to Upline and all Agents of Upline:

 

(i)Upline shall, and shall cause its Agents to, adhere to all of Aetna’s written
policies, rules, regulations, and field communications in regard to Medicare
Products (including those contained in the Producer Guide).

 

(ii)Upline shall be responsible for confirming that Principal and each Agent is
properly licensed in accordance with Applicable Law in each state in which a
Certified Agent is Selling. Upline must notify Aetna if Principal’s or any
Agent’s license is suspended or revoked.

 

(iii)Upline shall ensure that all Agents and employees of Upline perform their
services in a manner that is compliant with the terms of this Agreement.

 

(iv)Upline shall perform those services which are identified in Appendix C,
which is attached hereto and incorporated herein by reference, and which
services are further described in the Producer Guide.

 

b.Obligations of Upline with respect to Sales.

 

The following obligations are only applicable to Upline, Principal and its
Agents who are Selling or intend to Sell.

 

(i)In addition to other requirements set forth in this Agreement, in order to
receive any Commissions under this Agreement, if Upline is an individual, Upline
must have Ready to Sell status or if Upline is an entity, Principal must have
Ready to Sell status.

 

(ii)Principal must be properly licensed and appointed in accordance with
Applicable Law in each state where Upline’s Agents are Selling. In addition,
Principal must be Certified. Upline must maintain evidence of the foregoing.

 

(iii)Upline shall conduct periodic training programs for its Agents and other
employees. Prior to Selling, Upline shall require its Agents to be Certified.
Upline shall also require its employees and any other persons conducting
marketing or enrollment activities on Aetna’s behalf, to be Certified.

 

(iv)Upline must maintain records of its LOAs’ compliance with Aetna’s and CMS’
testing and training requirements, including evidence that Principal and its
LOAs are Certified.

  

Upline Agreement 20156 

 

 

(v)Upline shall recruit Agents to Sell in the approved service areas set forth
on Appendix B.

  

(vi)Upline may only Sell Medicare Products in the approved service areas set
forth on Appendix B, where Upline, or if Upline is an entity, Principal, is
Ready to Sell.

 

(vii)Upline shall obtain and maintain a copy of the following from each
Independent Agent: (A) an appropriate license or other regulatory approval to
Sell for each state in which the Agent intends to Sell; (B) a completed contract
information sheet and hierarchy transmittal form; (C) a W-9 Request for Taxpayer
ID Number;

 

(D) an executed Aetna Marketing Agreement for Upline Agencies and Agents or an
Aetna Marketing Agreement for Producer Agents, as applicable (the “Agent
Contract”), provided that no Agent Contract shall be binding on Aetna until such
agreement is accepted and executed by Aetna, in its sole discretion, and no
Agent Contract may be amended or modified by Upline; and (E) proof that Agent is
Certified. Upline shall obtain and maintain a copy of the following from each
LOA:

 

(A) an appropriate license or other regulatory approval to Sell for each state
in which the Agent intends to Sell; (B) an establishment of LOA form which is
developed and issued by Aetna; and (C) proof that the Agent is Certified. Upon
request by Aetna, Upline shall submit copies of all of the foregoing documents
for any individual or entity to Aetna, in a manner established by Aetna.

 

(viii)Upon Agent’s completion of the nomoreforms process, Upline promptly shall
submit the hierarchy transmittal form and, in the case of an Independent Agent,
the Agent Contract to Aetna in a manner specified by Aetna. Aetna and Upline
agree that in the event that Aetna receives a hierarchy transmittal form and
Agent Contract for an Independent Agent from two or more parties under contract
with Aetna, Independent Agent shall be added to the hierarchy of the party from
which Aetna first received a complete hierarchy transmittal form and Agent
Contract.

 

(ix)Upline agrees that Agent can not market or Sell until Agent has Ready to
Sell status. With respect to Independent Agents, Aetna, in its sole discretion,
may choose not to accept a contract with an Independent Agent or terminate an
Independent Agent at any time in accordance with the terms and conditions of the
Agent Contract. Upline shall not allow a non-contracted or terminated Agent to
market or Sell. In no event shall Aetna pay any Commissions for Sales made by a
non-contracted or terminated for cause person or entity, or a person or entity
who is not Certified.

 

c.Obligations of Upline with respect to Referrals:

 

The following obligations are only applicable to Upline, and its Agents, who are
Referring or intend to Refer.

 

(i)Upline shall conduct education events for its Agents on how to Refer.

 

Upline Agreement 20157 

 

  

(ii)Upline shall obtain and maintain a copy of the following from each
Independent Agent: (A) an appropriate license or other regulatory approval for
each state in which Agent intends to Refer; (B) a completed contract information
sheet and hierarchy transmittal form; (C) a W-9Request for Taxpayer ID Number;
and (D) an executed Agent Contract, provided that no Agent Contract shall be
binding on Aetna until such agreement is accepted and executed by Aetna, in its
sole discretion, and no Agent Contract may be amended or modified by Upline.
Upline shall obtain and maintain a copy of the following from each LOA: (i) an
appropriate license or other regulatory approval for each state in which Agent
intends to Refer; and (ii) an establishment of LOA form. Upon request by Aetna,
Upline shall submit copies of all of the foregoing documents for any individual
or entity to Aetna, in a manner established by Aetna.

 

(iii)Upline shall recruit Agents to Refer in the approved service areas set
forth on Appendix B.

  

(iv)Upon Agent’s completion of the nomoreforms process, Upline promptly shall
submit the hierarchy transmittal form and, in the case of Independent Agents, an
Agent Contract to Aetna in a manner specified by Aetna. Aetna and Upline agree
that in the event that Aetna receives a hierarchy transmittal form and Agent
Contract for an Independent Agent from two or more parties under contract with
Aetna, Independent Agent shall be added to the hierarchy of the party from which
Aetna first received a complete hierarchy transmittal form and Agent Contract.

 

(v)With respect to Independent Agents, Aetna, in its sole discretion, may choose
not to accept a contract with an Independent Agent or terminate an Independent
Agent at any time in accordance with the terms and conditions of the Agent
Contract. Upline shall not permit a non-contracted or terminated Agent to Refer.

 

In no event shall Aetna pay any Referral fees for Referrals made by a non-
contracted or terminated for cause person or entity.

 

(vi)Upline shall not permit an Agent to Refer if such Agent’s appropriate
license in the state of Sale is not in good standing or such Agent has not
satisfactorily passed a background check, in Aetna’s sole discretion. Upline
shall, and shall cause its Agents to, Refer Medicare beneficiaries to Aetna in
accordance with the requirements set forth herein and in the Producer Guide.

 

3.2Licensed Only Agents. Aetna hereby authorizes Upline to use LOAs to Sell or
Refer under the terms and conditions of the Agreement. Upline agrees to the
following terms and conditions related to the use of LOAs:

 

a. With respect to LOAs Selling, the following provisions apply:

 

(i)All LOAs must be properly licensed and appointed in accordance with
Applicable Law in the states where the LOA intends to Sell, be Certified and
complete the same processes required by all other Agents Selling. An LOA may not
Sell until the LOA has Ready to Sell status. Each LOA must abide by the terms
and conditions of this Agreement, and Upline is responsible for ensuring that
the LOAs comply with all such requirements.

 

Upline Agreement 20158 

 

  

(ii)LOAs may be paid a fixed amount of money that does not vary based on
enrollment (a “Salary”) or paid Commissions. Upline is responsible for paying a
Salary or Commissions to its LOAs. Upline hereby represents that it has the
authority to receive and accept Commission payments on behalf of its LOAs. If
Upline pays an LOA a Salary, Upline agrees that it will not pay any additional
compensation (i.e., monetary or non-monetary remuneration of any kind, including
but not limited to, commissions, bonuses, gifts, prizes, awards or finder’s
fees) to such LOA for Sales. If Upline pays Commissions to LOAs, then Upline
agrees to pay its LOAs in accordance with the Commission amounts set forth in
the Schedule 1 to Appendix A. Upline shall only pay a Commission to an LOA for a
Sale if Aetna pays the applicable Commission to Upline. If Aetna applies an
offset, chargeback or reduction to a Commission paid to Upline for a Sale by an
LOA, Upline shall apply the same offset, chargeback or reduction to the LOA.
Upline shall comply with and apply all CMS and Aetna rules and requirements
related to the payment of salaries or Commissions to LOAs.

 

(iii)Upon notice to Upline and as frequently as determined by Aetna, Aetna shall
have the right to audit Upline’s payments to its LOAs, and any charge backs
assessed against its LOAs for Sales.

 

(iv)Upline agrees to indemnify Aetna from and against any and all claims,
damages, fines, penalties, costs, losses, and expenses, including, without
limitation, attorneys’ fees and costs of settlement or defense, resulting,
directly or indirectly, from a claim brought by an LOA against Aetna or a
dispute arising between LOA and Aetna or LOA and Upline.

 

(v)Upon request from Aetna, Upline shall provide Aetna with the hierarchy levels
for each LOA for Sales for all Sales years.

 

b.With respect to all LOAs making Referrals, the following provisions apply:

 

(i)The LOA’s appropriate license must be in good standing in the state of Sale
and the LOA’s background check must be satisfactory in Aetna’s sole discretion.
An LOA may not Refer until the LOA has received written authorization from Aetna
that such LOA is authorized to Refer. Each LOA must abide by the terms and
conditions of this Agreement and Upline is responsible for ensuring that the
LOAs comply with all such requirements.

 

(ii)LOAs may be paid a Salary or paid Referral fees. Upline is responsible for
paying a Salary or Referral fees to its LOAs. Upline hereby represents and
warrants that it has the authority to accept Referral fee payments on behalf of
its LOAs. If Upline pays an LOA a Salary, Upline agrees that it will not pay any
additional compensation (i.e., monetary or non-monetary remuneration of any
kind, including but not limited to, commissions, bonuses, gifts, prizes, awards
or finder’s fees) to such LOA for Referrals. If Upline pays Referral fees to its
LOAs, then Upline agrees to pay its LOAs in accordance with the Referral fee
amounts set forth in the Appendix A (and Schedule 1 attached thereto). Upline
shall only pay a Referral fee to an LOA for a Compensable Referral. Upline shall
comply with and apply all CMS and Aetna rules and requirements related to the
payment of salaries or Referral fees to LOAs.

 

 

Upline Agreement 20159 

 

 

(iii)Upon notice to Upline and as frequently as determined by Aetna, Aetna shall
have the right to audit Upline’s payments to its LOAs for Referrals.

 

(iv)Upline agrees to indemnify Aetna from and against any and all claims,
damages, fines, penalties, costs, losses, and expenses, including, without
limitation, attorneys’ fees and costs of settlement or defense resulting,
directly or indirectly, from a claim brought by an LOA against Aetna or a
dispute arising between LOA and Aetna or LOA and Upline.

 

3.3Upline’s Hierarchy. Aetna and Upline agree that each Agent submitted by
Upline and accepted by Aetna in accordance with the requirements of Section 3.1
or 3.2, shall be considered part of Upline’s hierarchy and Upline shall be paid
for Sales by such Agents in accordance with the terms and conditions of this
Agreement. An Agent may leave the Upline’s hierarchy upon the earlier of (a)
obtaining a written release from Upline to leave the hierarchy in a form
provided by Aetna, or (b) six (6) months from the effective date of the Agent’s
last Sale. If Upline terminates an Agent, Agent is deemed released from the
Upline’s hierarchy.

 

3.4Presentation of Medicare Products for Sales; Requirements for Referrals.

 

a.With respect to Sales, the following provisions apply: Upline shall assist
Agents with the marketing of Medicare Products and Sales. Upline shall be
primarily responsible for responding to inquiries from Agents regarding Medicare
Products. Aetna shall provide sales support to Upline for complex inquiries, and
shall communicate to Upline any changes in Medicare Products. Upline shall and
shall require its Agents to:

 

(i)present Medicare Products to Medicare beneficiaries only in a factually
accurate manner and in accordance with the Producer Guide;

 

(ii)not present the Medicare Products to individuals that Agent knows are not
qualified to enroll in such Medicare Products based upon CMS and Aetna
guidelines in effect at the time of the presentation;

 

(iii)not materially misrepresent Aetna or the Medicare Products or Aetna’s
health care delivery system;

 

(iv)utilize only Aetna authorized Sales materials or Upline materials approved
and provided by Aetna in accordance with Section 7 below;

 

(v)adhere to Aetna rules and instructions and Applicable Law in regard to Sales
and enrollment in Medicare Products; and

 

(vi)use Reasonable Efforts to support the relationship between Aetna and
Medicare Product Enrollees.

 

Upline agrees not to make any changes to any forms provided by Aetna in
connection with the Medicare Products without Aetna’s prior written consent.

 

b.With respect to Referrals, the following provisions apply: Agent shall provide
qualified individuals (as described in Section 3.18) with Aetna’s “leave-behind”
materials, which will enable the individuals to contact Aetna directly, either
by telephone or by website, to have their questions answered about a Medicare
Product and/or to enroll in a Medicare Product. Upline agrees not to make any
changes to any forms provided by Aetna in connection with the Medicare Products
without Aetna’s prior written consent. Upline shall and shall require its Agents
to adhere to Aetna rules and instructions, and Applicable Law in regards to
Referrals.

 

Upline Agreement 201510 

 

  

3.5Producer Guide. Upline shall, and shall require its Agents to, comply with
the terms and conditions of Producer Guide. The Producer Guide is available on
the websites listed on the signature page. The Producer Guide is hereby
incorporated herein by reference.

 

3.6Enrollee Applications for Sales. In connection with Sales, Upline and its
Agents shall be responsible for obtaining complete and accurate enrollment
applications for Medicare Products from eligible Medicare beneficiaries. If the
enrollment application is completed on paper, upon Agent’s or Upline’s receipt
of a signed enrollment application, Upline or Agent, as applicable, must submit
that application to Aetna and, if required, a related scope of appointment.
Aetna must receive such signed paper enrollment application within two calendar
days of Agent’s or Upline’s receipt (as applicable) of that application. If
Upline or Agent completes an electronic enrollment application for a Medicare
beneficiary through an Aetna approved electronic application as described in the
Producer Guide, upon Upline’s or Agent’s completion of that electronic
enrollment application, Agent or Upline, as applicable, must submit that
application to Aetna, and, if required, a related scope of appointment. Upline
and Agent are prohibited from obtaining any applications from prospective or
current Medicare Product Enrollees for an open enrollment period prior to the
first day of open enrollment, October 15th (or such other date established by
CMS). No online enrollments completed through Upline’s or Agent’s website will
be accepted by Aetna unless Upline or Agent, as applicable, has entered into a
separate agreement with Aetna with respect to such online enrollments.
Notwithstanding the foregoing, Aetna may, in its sole discretion, provide
written consent permitting Upline or Agent to link its website to Aetna’s
website for the purposes of an applicant completing an enrollment in a Medicare
Product. Aetna reserves the right, in its sole discretion, to reject an Agent as
the writing agent for any enrollment application received by Aetna.

 

3.7Marketing of Medicare Products. Upline and Aetna shall work in good faith to
develop a marketing plan for the approved service areas described in Appendix B.

 

3.8Complaints. Upline shall promptly report to Aetna any complaints, reviews,
investigations, proceedings or inquiries, by any individual or any federal or
state agency, governmental body, court of other tribunal of competent
jurisdiction, of which it becomes aware regarding Upline, an Agent or Aetna, or
any activities contemplated by this Agreement. Upline shall cooperate, and shall
cause its Agents to cooperate, with Aetna in the investigation of any such
complaint, review, investigation, proceeding or inquiry and in the
implementation of any corrective action plan developed to respond thereto.
Upline and/or Agent shall respond no later than five Business Days, or if
required for Aetna to be in compliance with law or other regulatory
requirements, no later than 48 hours upon receipt of a request from Aetna for
information. Aetna shall be solely responsible for developing and submitting
responses to all complaints, investigations, reviews, proceedings or inquiries
received by Upline or Agents related to Aetna or Medicare Products. Upline
and/or its Agents shall be responsible for responding to any complaints,
investigations, reviews, proceedings or inquiries addressed to Upline or Agents
related to the Sale of Medicare Products or Upline’s or Agents’ sales practices.
Upline and Agents shall provide a copy of any such complaints, investigations,
reviews, proceedings or inquiries to Aetna and shall provide a copy of its
response prior to submitting such response to the complainant/regulator. Upline
shall reimburse Aetna for any fines or penalties awarded or assessed against
Aetna as result of Upline’s or its Agent’s actions. Aetna may recoup such fines
or penalties by offsetting such amounts against any Commission or Referral fee
amounts due from Aetna to Upline or Agents under this Agreement or other
compensation due from Aetna to Upline or Agents.

 

Upline Agreement 201511 

 

  

3.9Valid License. Upline shall maintain all necessary licenses in such states
where required for purposes of performance under this Agreement. Upline shall
notify Aetna immediately of any cancellation or suspension of any such license
held by Upline.

 

3.10Inform Agents. Upline shall regularly inform Agents, through appropriate
e-mails, mailings and seminars, of written Aetna policy and procedure changes.
Upline shall provide to Aetna a copy of any written material prepared by Upline
and provided to Agents, whether provided via e-mail, regular mail or in-person,
for purposes of educating Agents on Aetna and/or Medicare Products.

 

3.11Remittance of Premiums. In the event that Upline or its Agents inadvertently
receives Premiums from a Medicare Product Enrollee, all such moneys or
negotiable instruments Upline or its Agents receive for or on behalf of Aetna
shall be held by Upline as trustee for Aetna and shall not be used by Upline for
any purposes whatsoever. All Premiums coming into the possession of Upline for
Aetna’s products shall be promptly remitted to Aetna no later than five (5)
calendar days of receipt.

 

3.12Maintain Insurance. Upline shall maintain errors and omissions insurance
reasonably sufficient to cover any liability, but no less than $1,000,000 per
incident/$3,000,000 per year, or such other amounts accepted by Aetna. Such
insurance policy must cover liability that Upline may incur as a result of
presenting Medicare Products and liability for Upline's actions or omissions
related in any way to this Agreement.

 

3.13Maintenance of Records. Upline shall maintain, and provide access to,
complete and accurate records as set forth in Appendix D (including Schedule
D-1thereto), which is attached hereto and incorporated herein by reference.

 

3.14Regulatory Provisions. Upline agrees that it will comply with, and that it
will require its Agents to comply with, all the provisions set forth in Appendix
D (including Schedule D-1thereto).

 

3.15Appointment of Agents. Aetna and Upline agree that Aetna may require an
Upline or Agent to be responsible for any fees associated with the appointment
of the Agent by Aetna. In its sole discretion, Aetna may refuse to appoint,
refuse to grant Ready to Sell status, or discontinue or terminate the
appointment of any Agent at any time. In the case of termination, Aetna will
comply with any written notice requirements of applicable state law.

 

3.16Sales Events. Upline shall provide, and cause its Agents to provide, Aetna
with prior notice of any Sales meetings or events that Upline or its Agents
intend to conduct in accordance with the requirements set forth in Appendix D.
For one on one meetings with Medicare beneficiaries, neither Upline nor Agent is
required to provide notice under this Section 3.16 or Appendix D.

 

 

Upline Agreement 201512 

 

 

3.17Use of Sales/Lead Generators. If Upline operates or contracts with a Sales
or lead generating service, Upline shall notify Aetna prior to operating or
using such Sales or lead generating service for Medicare Product Sales in
accordance with the Producer Guide. Upon Aetna’s request, Upline shall provide
Aetna with a copy of any telephone scripts used by such Sales or lead generating
service to make appointments with Medicare beneficiaries and such Sales/lead
generators shall comply with the terms and conditions of this Agreement,
including but not limited to, CMS rules regarding unsolicited telephone calls.

 

3.18Referral Requirements. Upline and its Agents shall be subject to any and all
requirements relating to Referrals which are set forth in this Agreement and the
Producer Guide. Upline shall assist Aetna with communicating with Referring
Agents and with the oversight and management of any Referring Agents. In
addition, Upline shall provide contracting and other support for Referring
Agents, which includes Upline providing assistance to Referring Agents in data
reporting and issue resolution. Agent may only submit Referrals to Aetna for
Medicare Advantage Plans for individuals who meet the following qualifications:
the Referred individual must (i) have both Medicare Parts A and B; (ii) live in
the product service area; (iii) be otherwise qualified to enroll in a Medicare
Advantage plan; (iv) have a relationship with Upline or Referring Agent
(typically as a current client); (v) have expressed interest in a Medicare
Advantage plan; and (vi) understand that he/she must contact Aetna directly by
telephone or website to answer any questions about the Medicare Advantage Plans
available to beneficiary and/or enroll in the plan. Agent may only submit
Referrals to Aetna for Part D Plans for individuals who meet the following
qualifications: the Referred individual must (i) be entitled to Medicare
benefits under Part A or enrolled in Medicare Part B; (ii) live in the product
service area; (iii) be otherwise qualified to enroll in a Medicare Part D plan;
(iv) have a relationship with Upline or Referring Agent (typically as a current
client); (v) have expressed interest in a Medicare Part D plan; and (vi)
understand that he/she must contact Aetna directly by telephone or website to
answer any questions about the Part D Plan and/or enroll in the plan.

 

3.19Retail Sales Program. Notwithstanding anything to the contrary contained
herein, if Upline, Agent, and as applicable Principal, satisfy the criteria set
forth below, Upline and Agent shall be authorized to Sell and receive Commission
as part of Aetna’s Retail Sales Program at certain retail pharmacies and
healthcare provider locations designated by Aetna. The Commission amount paid in
respect of Sales made under the Retail Sales Program is the same Commission
amount paid for other Sales. In addition to any other requirements set forth in
this Agreement for payment of Commissions, the following must be satisfied for
an Upline and an Agent to participate in the Retail Sales Program and to receive
a Commission under the Retail Sales Program:

 

a.Upline (or if Upline is an entity, Principal) and Agent must be Ready to Sell;

 

b.Principal must be Certified;

 

c.Agent and Upline (or if Upline is an entity, Principal) must have successfully
completed the retail certification module in Medicare Products training;

 

d.Upline and Agent must assist Aetna in meeting staffing and coverage
requirements of retail pharmacies and healthcare providers, as necessary; and

  

Upline Agreement 201513 

 

 

e.Upline and Agent must have requested to Sell at a particular Aetna-designated
retail location, and Aetna must have approved such request.

 

If Upline, Principal or any involved Agent fails to meet any of these criteria
or Sells at a location other than a retail location designated by Aetna, any and
all Commissions for those Sales will be forfeited. All Sales and Commissions are
subject to the additional terms and conditions of this Agreement.

 

3.20Agent Actions.

 

(a)Upon notice from Aetna, Upline shall promptly prohibit Agent from Selling or
Referring, if Aetna determines:

 

(i)Agent is or has been charged with criminal conduct;



(ii)Agent is excluded from the Medicare Program or any other federal or state
health benefit program;



(iii)Agent violated a law, regulation or CMS guidance regarding the marketing,
offering or sale or distribution of Medicare plans or products;

(iv)Agent intentionally misrepresented the provisions, benefits or premiums of
any Medicare plan or product;

(v)Agent acted in a manner that is materially detrimental to Aetna;



(vi)Agent caused an unacceptable number of CTMs as determined by Aetna, in
Aetna’s sole discretion;

(vii)Agent has an unacceptable number of Rapid Disenrollments, applicant
cancellations of enrollments in Medicare Products prior to the effective date of
coverage, and/or disenrollments in Medicare Products by the Medicare Product
Enrollee, as determined by Aetna, in Aetna’s sole discretion;



(viii)Agent failed to cooperate, as determined solely by Aetna, in an
investigation of a complaint involving Agent; or

(ix)Agent appeared on the Specially Designation Nationals or Blocked Persons
List published by the Office of Foreign Assets Control of the Department of
Treasury.

 

(b)In addition, Upline shall promptly notify Aetna if Upline becomes aware of or
receives any information about an Agent as to items (i), (ii), (iii), (iv), (v),
(viii) and (ix), above. If an LOA commits any of the foregoing actions, Aetna
shall have the right to terminate payment of Commissions to Upline in respect of
any Sales or Renewals for which that LOA is the agent of record. No action
Upline may take pursuant to this Section 3.20, shall affect any rights Aetna may
have under Section 8.3 or 8.4.

 

(c)If Aetna terminates with cause an Independent Agent’s Agent Contract, Upline
will cease receiving all Commissions in respect of Sales and Renewals of such
Independent Agent.

 

SECTION 4 – OBLIGATIONS OF AETNA

 

4.1Duty to Pay. Subject to the terms and conditions of this Agreement, Aetna
shall pay Commissions for Sales, Commissions for Renewals, and Referral fees for
Compensable Referrals in accordance with Section 6 and Appendix A.



 

Upline Agreement 201514 

 

 

4.2Monitoring by Aetna. Aetna shall monitor all responsibilities performed by
Upline on an ongoing basis. Aetna is ultimately responsible to CMS for the
performance of all services under this Agreement.

 

4.3Changes in Medicare Products. Aetna will provide written notice to Upline of
any changes to Medicare Products either within (a) 15 days of CMS approval of
such changes; or (b) 10 days prior to the annual open enrollment period.

 

4.4General Obligations of Aetna. Aetna shall be responsible for the following:

 

a.Creating marketing materials for the Medicare Products and obtaining CMS
approval for such marketing materials, in accordance with Section 7;

 

b.Upon receipt of a completed enrollment application from Upline or its Agents,
processing the applications with CMS, enrolling qualified applicants in Medicare
Products, and issuing required policies, certificates, ID cards and
correspondence;

 

c.Making all required reports and submissions to CMS;

 

d.Billing and collecting all Premiums from Medicare Product Enrollees in
accordance with CMS requirements; and

 

e.Sales and enrollment of beneficiaries into a Medicare Product that Upline or
its Agents have Referred.

 

SECTION 5 – MEMBERSHIP

 

5.1No Rolling of Membership. Upon termination of this Agreement, Upline agrees
that it will not induce, or attempt to induce: (1) any Medicare Product Enrollee
to terminate his or her relationship with Aetna; or (2) any Agent to cause any
Medicare Product Enrollee to terminate his or her relationship with Aetna.

 

SECTION 6 – COMPENSATION

 

6.1Upline Compensation.

 

a.During the term of this Agreement as described in Section 8.1, Aetna will pay
a Commission for all new Sales, as described herein. With respect to Sales made
by Independent Agents, Aetna will pay the Independent Agent a Commission in
accordance with Appendix A (and Schedule 1 thereto) and Upline will receive a
portion of such Commission (i.e., an override) with respect to that Sale in
accordance with Appendix A (and Schedule 1 thereto). With respect to Sales made
by LOAs, Aetna will pay Upline a Commission in accordance with Appendix A (and
Schedule 1 thereto). If Upline pays a Commission to an LOA, Upline must pay that
LOA in accordance with the Commission rate set forth on Schedule 1 to Appendix A
and the establishment of LOA form submitted to Aetna for that LOA. Aetna shall
have no obligation to pay Commission to Upline or Agent for a Sale that does not
meet the requirements of this Agreement or the Producer Guide and Aetna may
recoup, by means of an offset or otherwise, any Commission paid to Upline or an
Agent for any Sale that was not in accordance with the requirements of this
Agreement or the Producer Guide.

 

Upline Agreement 201515 

 

 

b.Aetna will pay a one-time Referral fee for each Compensable Referral. With
respect to Compensable Referrals made by Independent Agents, Aetna will pay
Independent Agent a one-time Referral Fee in accordance with Appendix A (and
Schedule 1 thereto) and Upline will receive a portion of the Referral fee (i.e.,
an override) with respect to that Compensable Referral in accordance with
Appendix A (and Schedule 1 thereto). With respect to Compensable Referrals made
by LOAs, Aetna will pay Upline a one-time Referral Fee in accordance with
Appendix A (and Schedule 1 thereto). If Upline pays a Referral fee to an LOA,
Upline must pay that LOA in accordance with the Referral fee rate set forth on
Schedule 1 to Appendix A and the establishment of LOA form submitted to Aetna
for that LOA. Aetna shall have no obligation to pay Upline or Agent a Referral
fee for any Referral that is made in violation of the requirements of this
Agreement or the Producer Guide. Upline shall refund or Aetna may offset any
amounts paid to Upline for a Referral that was not in accordance with the
requirements of this Agreement or the Producer Guide.

 

c.Aetna will only pay Commissions for Renewals while this Agreement is in effect
and upon a termination without cause pursuant to Section 8.2 (Termination
without Cause) or Section 8.7 (Change of Control). Aetna will not pay
Commissions for Renewals to Upline or LOA if this Agreement is terminated for
any other reason. Aetna will pay Commissions for Renewals as set forth on
Appendix A and Schedule 1 thereto. In order to receive a Commission for a
Renewal, Upline, Principal and if applicable, LOA, must comply with the
requirements set forth in this Agreement.

 

(i)Following termination of this Agreement, should a Medicare Product Enrollee
contact Upline or an Agent seeking advice on whether to renew or change
policies, or seeking any other advice on Medicare Products, Upline or Agent must
direct such Medicare Product Enrollee to Aetna’s customer service to handle the
questions raised. Should Upline or Agent fail to do so, Aetna may, in its sole
discretion, terminate payment of Commissions for Renewals to such Upline and/or
Agent.

 

(ii)Where Upline or Principal or LOA (if LOA is the agent of record) is not
Certified, properly licensed or properly appointed for any period of time during
which Commission would be payable with respect to a Renewal (“Lapsed Period”)
but subsequently becomes Certified and/or properly licensed and/or properly
appointed as required, Upline shall not be retroactively eligible for any
Commissions that otherwise would have been payable for Renewals during the
Lapsed Period, but shall be eligible to earn Commissions for Renewals again
beginning the first day of the month following the end of the Lapsed Period.

 

d.In general, all Commission, Referral fee and override payments will be made by
electronic fund transfer. Upline must execute all documents reasonably necessary
for Aetna to effectuate electronic fund transfers with Upline’s bank account.
Aetna may not pay Commissions, Referral fees or overrides to Upline until such
documentation is accurately completed and Upline’s bank accepts such fund
transfers. Upline may only assign Commission or Referral fee payments to (i) an
individual who is Certified, and properly licensed and appointed in the state of
sale, or (ii) a business entity, if Upline is an owner, shareholder, member or
partner of such entity, and the entity is properly licensed and appointed in the
state of Sale (if required by the state). In case of a permissible assignment
under this Section 6.1(d), Upline must provide to Aetna documentation of the
assignment of Commissions and/or Referral fee payments in accordance with the
Producer Guide’s requirements.

 

Upline Agreement 201516 

 

 

6.2Adjustment of Compensation. Aetna may adjust the Commission rate set forth in
Schedule 1 to Appendix A. Aetna shall provide written notice to Upline of any
such adjustment at least 30 days prior to the effective date of such change.
Upline and/or Agents shall be paid the Commission amount based on the rate that
is in effect pursuant to the terms of this Agreement or any amendment hereof on
the Medicare Product’s policy effective date, unless Applicable Law requires
otherwise. In addition, Aetna may adjust the Referral fees at any time by
providing written notice to Upline of any such adjustment at least 30 days prior
to the effective date of such change. Upline and/or Agents shall be paid the
Referral fee that is in effect pursuant to the terms of this Agreement or any
amendment hereof on the Medicare Product’s policy effective date, unless
Applicable Law requires otherwise. Notwithstanding the foregoing, Aetna may
adjust the amount of any Commission rate (including those payable for Renewals
as described in Appendix A) and/or Referral fee and/or modify Schedule 1 to
Appendix A unilaterally and without prior notice to Upline to comply with
Applicable Law (including CMS guidance or direction).

 

6.3Timing of Payments. Aetna shall pay Upline and/or Agents’ Commissions and
Referral fees in accordance with the time frames set forth in Appendix A.

 

6.4Commissions or Referrals Fees Paid in Error. In the event Aetna pays a
Commission or Referral fee to Upline or Agent due to error, regardless of the
party responsible for the error, Aetna may collect such amount thereof directly
from Upline, offset any future Commissions, Referral fees or any other amounts
payable to Upline by Aetna against such amount, or in the case of an
underpayment pay such amount due to Upline; provided, however, that: (a) in the
case of an underpayment or no payment, Aetna is not required to pay any amount
due to Upline or Agent if Upline does not notify Aetna of such underpayment
within 24 months of the date of the erroneous Commission or Referral fee payment
or for a missing payment, within 24 months of the policy effective date; and (b)
in the case of an overpayment, Aetna may only seek a refund of a Commission
overpayment if Aetna notifies Upline within 24 months of the date of the
erroneous payment. If Aetna has initiated a collection related to a Commission
or Referral fee overpayment within the 24 month period described in the
preceding sentence, then there shall be no time limit, subject to state law, on
Aetna’s ability to pursue collection of such overpayment. This 24 month
limitation on any erroneous Commission or Referral fee payment shall not apply
(i) in cases of fraud or violations of Applicable Law by Upline or Agent or (ii)
a determination by CMS that a person was improperly enrolled or not enrolled in
a Medicare Product. In instances where Upline or Agent was paid a Commission or
Referral Fee that was in violation of Applicable Law or which involved fraud,
Aetna also shall have the right, without time limitation, to offset any amounts
due from Upline to Aetna under this Agreement against any amounts payable to
Upline under this Agreement or otherwise. These rights are in addition to any
other rights or remedies Aetna may have under this Agreement or otherwise.

 

Upline Agreement 201517 

 

 

6.5Termination of a Medicare Product. Aetna shall have the sole right at all
times to reject applications for Medicare Products in accordance with Medicare
laws, regulations and CMS guidance. In addition, Aetna and Medicare Product
Enrollees may terminate the Medicare Product policy in effect in accordance with
Applicable Laws. In the event that any application for a Medicare Product is
rejected or a Medicare Product Enrollee’s coverage is terminated, Aetna shall
retain only the Premiums related to the period of time that the Medicare Product
was in effect and Aetna shall refund Premiums for the period of time that the
Medicare Product was not in effect in accordance with Applicable Laws.
Notwithstanding the foregoing, retroactive terminations of a Medicare Product
Enrollee’s coverage thereunder shall only take place in accordance with the
terms and conditions of the coverage and/or Applicable Laws.

 

If Premiums are refunded to CMS or individuals, for any reason whatsoever,
Upline shall promptly reimburse Aetna for any and all Commissions paid to Upline
based on such refunded Premiums. Aetna may offset any amounts payable to Agent
(including future Commissions) against such amount.

 

6.6Notice of Service Change. If an Independent Agent discontinues his, her or
its association with Upline while this Agreement is in effect, subject to the
terms of this Agreement (including Section 6 and Appendix A), Aetna shall
continue to pay a Commission to Agent and an override to Upline for Sales that
the Independent Agent made while contracted with Upline and with respect to
which such Agent continues to be the agent of record so long as the Medicare
Product Enrollee remains in the Same Plan. If an LOA discontinues his or her
association with Upline while this Agreement is in effect, subject to the terms
of this Agreement (including Section 6 and Appendix A), Aetna shall continue to
pay a Commission to Upline for Sales that the LOA made while an LOA of Upline
and with respect to which Upline (or another LOA of Upline) continues to be
agent of record so long as the Medicare Product Enrollee remains in the Same
Plan. Following termination of this Agreement under Section 8.2, Upline may have
the right to continue to receive overrides as described in this Section 6.6 if
the Medicare Product Enrollee remains in the Same Plan and all requirements for
payment of Commissions for Renewal following termination are met.

 

6.7Direct Sales. In no event will Commissions be paid to Upline or Agent on
Sales made by or Medicare Products serviced by anyone other than Upline or
Agent, including Aetna employees, if Upline or Agent was not involved in the
Initial Sale.

 

6.8Sold Prior to Relationship with Upline. No Commissions will be paid to Upline
for any Medicare Products for which an Agent was entitled to receive Commission
prior to entering into a relationship with Upline, for so long as the Medicare
Product Enrollee remains in the Same Plan.

 

6.9Rapid Disenrollment. Unless otherwise permitted by CMS guidance, if a
Medicare Product Enrollee disenrolls or is disenrolled from a Medicare Product
within 3 months of his or her enrollment in a Medicare Product (a “Rapid
Disenrollment”), no compensation shall be paid by Aetna to Upline or Agents for
that Sale. If compensation is paid by Aetna for a Sale, and a Rapid
Disenrollment thereafter occurs, then Upline and its Agents shall refund such
compensation paid by Aetna for such enrollee. Aetna may deduct any compensation
amounts paid to Upline or Agents for a Rapid Disenrollment from amounts Aetna
otherwise owes to Upline or Agents. In order to not be a Rapid Disenrollment,
the newly enrolled Medicare beneficiary must remain enrolled with Aetna into the
fourth month, i.e., if the individual enrolled with Aetna on January 1, the
individual must still be enrolled with Aetna on April 1 of the same calendar
year. An enrollment that occurs during the fourth quarter of a calendar year is
also not considered a Rapid Disenrollment if such individual remains enrolled
through the end of the same calendar year. In addition, no recoupment,
chargeback, refund or deduction shall be made if CMS guidance permits payment of
Commission for such Rapid Disenrollment with respect to the period that the
Medicare Product Enrollee was actually enrolled.

 

Upline Agreement 201518 

 

 

6.10Effect of Termination of Agreement on Commission. Subject to the conditions
set forth in this Agreement (including those set forth in Section 6 and Appendix
A), in the event this Agreement is terminated pursuant to Section 8.2
(Termination without Cause) or Section 8.7 (Change of Control), Upline may
receive Commissions for Renewals following the termination date. In the event of
a termination of this Agreement for any other reason, Upline shall have no right
to receive any Commissions or Referral fees following the termination date.

 

6.11Commission Determined by Hierarchy Form. Aetna shall pay Commissions and
Referral fees to Independent Agents contracted with Upline in accordance with
the hierarchy level indicated on the hierarchy transmittal form sent to Aetna.
With respect to LOAs, Aetna will pay Upline pursuant to Section 3.2.

 

6.12Enrollee plan changes. In the event that a Medicare Product Enrollee changes
plans, Commissions shall be payable (or not payable) in accordance with Appendix
A.

 

6.13Offsets. At any time, either before or after the termination of this
Agreement, Aetna shall have the right to offset any amounts due from Upline or
its Agents to Aetna under this Agreement or otherwise against any amounts
payable to Upline or its Agents. Aetna may utilize debt collection services
and/or agent accreditation services for purposes of collecting debts of Agents
or Upline, the costs of which shall be borne by Upline. These rights are in
addition to any other rights or remedies Aetna may have under this Agreement or
otherwise.

 

6.14Suspension of Commission Payments. Aetna may suspend Upline’s or Agent’s
Commission or Referral fee payments if Upline or an Agent fails to comply with
the requirements of this Agreement, is the subject of or involved in any
complaint, or fails to cooperate in Aetna’s investigation of a complaint. Aetna
shall provide Upline and Agent with notice of such suspension and such
suspension shall remain in effect until the resolution of the issue that caused
the suspension. If this Agreement is terminated with cause by Aetna during a
suspension of Commission or Referral fee payments, Aetna will cease paying any
unpaid and future Commissions (for Initial Sales and Renewals) or Referral fees
and Upline shall forfeit all rights to any suspended Commission or Referral fee
payments. If this Agreement is terminated without cause, any suspended
Commission or Referral fee payments will be paid to Upline and/or Agent, as
applicable.

 

6.15No Additional Payment. Upline’s only form of compensation under this
Agreement shall be the compensation set forth in Section 6.1 and Appendix A.
Upline and its Agents are prohibited from charging any insured or applicant for
a Medicare Product any fee or charge whatsoever.

 

6.16Change of Control of Upline. If there is an effective change of control of
Upline, Aetna will abide by the terms of the documentation provided by Upline
evidencing a change of control. Such documentation shall include the agreement
related to such change of control fully executed by the parties involved or
state filings showing the effective date of such change of control. Aetna shall
determine, in its sole discretion, whether such evidence provided by Upline
sufficiently documents a change of control. Notwithstanding the foregoing, Aetna
shall have the right to terminate this Agreement pursuant to Section 8.7. Change
of control means a transfer of ownership of Upline. A change of control can not
occur when Upline is an individual. A change of control does not include a sale
or transfer of assets of Upline; provided however, a sale or transfer of assets
would be subject to Section 10.4.

 

Upline Agreement 201519 

 

 

SECTION 7 MARKETING - MATERIALS

 

7.1Promotional Material. Upline shall not broadcast, publish, advertise or
otherwise distribute any material not originated by Aetna or referring to Aetna
or the Medicare Products, or other insurance policies or products issued by
Aetna or any of its affiliates, unless and until such material has been (a)
submitted to Aetna for review and (b) approved by Aetna in writing. Aetna will
approve or disapprove such promotional materials in writing within a reasonable
time after submission (such time will include review and approval by CMS, where
required). It shall be Aetna’s responsibility and cost to assure all promotional
materials and Sales practices are in compliance with CMS requirements.

 

7.2Upline Marketing and Printing. Upline shall pay all expenses of operating its
distribution channels. Costs for Medicare Product marketing materials shall be
allocated as follows:

 

7.2.1Aetna shall furnish to Upline and Agents, at Aetna’s expense, all standard
Medicare Product forms, applications, and marketing materials that Aetna
develops and utilizes for its own marketing of such products. Such materials
shall be provided in reasonable amounts, as determined by Aetna in its sole
discretion, upon a request by Upline or Agents.

 

7.2.2Any custom forms, applications, over-prints or marketing materials
requested and submitted to Aetna by Upline or an Agent, and approved by Aetna
pursuant to Section 7.1, shall be printed and distributed at Upline’s or Agent’s
expense, unless otherwise agreed to by Aetna.

 

7.3Ownership of Marks. The name, trade names, trademarks, graphics, trade
devices, service marks, insignias, symbols, codes, logotypes, logos, and other
brand elements (collectively, the “Marks”) and any advertising materials of
either party are and at all times shall remain the property of the respective
party (“Owning Party”). The non-Owning Party shall not use any such advertising
materials or Marks without the prior written consent of the Owning Party, and
shall otherwise use all such materials and Marks only in accordance with this
Section 7. For the avoidance of doubt, Upline may not use Aetna’s names or Marks
(including logos) on any website or other online digital assets without
obtaining Aetna’s prior written consent through the process outlined in the
Producer Guide.

 

SECTION 8 – TERM AND TERMINATION

 

8.1Term. This Agreement shall be effective on January 1, 2015 as described in
Section 2.3, and shall run concurrently with the Program Agreement by and
between Aetna Life Insurance Company (“ALIC”) and Grandparents.com, Inc. dated
as of October 9, 2013 (hereafter “Program Agreement”) for the “Initial Term” as
defined in the Program Agreement. Thereafter, this Agreement shall renew
automatically without further action of the Parties for successive one (1) year
terms. The Parties understand and agree that any action taken by either Party to
non-renew the Program Agreement pursuant to the terms of section 9.1 of the
Program Agreement shall have the effect of terminating this Agreement,
simultaneously.

 

Upline Agreement 201520 

 

 

8.2Termination without Cause. This Agreement may be terminated by either Party
at any time without cause upon written notice to the other Party which notice
shall be provided no later than 30 days prior to the termination date.
Notwithstanding the foregoing, the Parties agree that any termination of the
Program Agreement initiated by ALIC pursuant to sections 9.2(d), 9.2(e) or 9.2
(f) of the Program Agreement shall be considered a termination without cause
under this Agreement, and termination of this Agreement shall occur at the same
time as is proscribed within the relied upon provision of the Program Agreement.
Moreover, the Parties agree that a termination of this Agreement effectuated by
a non-renewal of the Program Agreement pursuant to Section 8.1 of this Agreement
shall be considered a termination without cause under this Section 8.2.

 

8.3Termination for Breach.

 

a.Except for those defaults specified in Section 8.4 and 8.5 for which no cure
period is required, if either Party defaults in the performance of any of its
duties or obligations under this Agreement, the non-breaching Party may
terminate this Agreement upon 15 days prior written notice to the breaching
Party; provided, however, that the breaching Party shall have the opportunity to
cure such breach during the 15 day notice period. If the breaching Party fails
to cure the breach, this Agreement shall terminate on the 16th day from the date
of initial termination notice. The notice of termination shall specify the
nature of the alleged default or breach.

 

b.The Parties agree that any termination of the Program Agreement initiated by
ALIC pursuant to sections 9.2(a), 9.2(b), 9.2(c), 9.2(g), 9.2(h) or 9.2 (i) of
the Program Agreement shall be considered terminations for breach under this
Agreement and termination of this Agreement shall occur concurrent with
termination of the Program Agreement. No separate notice or cure period is
required apart from whatever notice and/or cure period may be present in the
applicable subsection of the Program Agreement.

 

8.4Immediate Termination of this Agreement with Cause by Aetna. This Agreement
may be terminated by Aetna immediately for cause upon the occurrence of any of
the following:

 

8.4.1Upline’s insolvency, bankruptcy, or reorganization, or the institution of
such or similar proceedings by or against Upline, which proceeding if filed
against Upline has not been dismissed within 60 days of such filing;

 

8.4.2Upline’s criminal conduct (including being charged with a felony) or
exclusion from the Medicare Program or any other federal or state health benefit
program;

 

8.4.3Upline’s or its Principal’s appropriate license being not in effect,
suspended, revoked or not renewed in a state in which Upline is performing
services under this Agreement on behalf of Aetna;

 

Upline Agreement 201521 

 

 

8.4.4Any act of embezzlement, theft, fraud or dishonesty by Upline;

 

8.4.5An assignment of this Agreement by Upline in violation of Section 10.4
hereof;

 

8.4.6Upline’s material violation of any law, regulation or CMS guidance in the
opinion of Aetna regarding the marketing or distribution of Medicare products;

 

8.4.7Upline intentionally misrepresents or induces any broker, agent or producer
to intentionally misrepresent the provisions, benefits or premiums of any
Medicare plan or product;

 

8.4.8Upline causes an unacceptable number of CTMs as determined by Aetna in its
sole discretion;

 

8.4.9Upon a dissolution, liquidation or winding down of Upline;

 

8.4.10Upline’s failure to cooperate, as determined solely by Aetna, with Aetna’s
investigation of a complaint involving Upline, Principal or Agents;

 

8.4.11Upline’s failure to pay any amount owed to Aetna;

 

8.4.12Aetna’s determination, in its sole discretion, that Upline has acted in a
manner that is materially detrimental to Aetna;

 

8.4.13Upline appears on the Specially Designated Nationals or Blocked Persons
List published by the Office of Foreign Assets Control of the Department of
Treasury; or

 

8.4.14Upline’s failure to comply with any obligation set forth in Section 3.

 

8.5Immediate Termination of the Agreement with Cause by Upline. This Agreement
may be terminated by Upline immediately for cause upon the occurrence of any of
the following:

 

8.5.1Aetna’s insolvency, bankruptcy, or reorganization, or the institution of
such or similar proceedings by or against Aetna;

 

8.5.2Aetna’s criminal conduct or exclusion from the Medicare Program or any
other federal or state health benefit program;

 

8.5.3Aetna’s license being suspended, revoked or not renewed in a state in which
Aetna is offering a Medicare Product;

 

8.5.4Any act of embezzlement, theft, fraud or dishonesty by Aetna or any
affiliate of Aetna; or

 

8.5.5An assignment of this Agreement by Aetna in violation of Section 10.4
hereof.

 

8.6Termination of Contract with CMS. This Agreement shall automatically
terminate as of the date Aetna’s contract(s) with CMS is terminated (by either
CMS or Aetna). In the event there are multiple termination dates for Aetna’s CMS
contract(s), the termination date of this Agreement shall be the termination
date of Aetna’s last contract with CMS.

 

Upline Agreement 201522 

 

 

8.7Change of Control. Upon a sale or effective change of control of Upline or
any of Upline’s Affiliates, Upline shall provide Aetna with written notice
promptly following the public announcement of the change of control transaction.
Upon receipt of such notice, Aetna may terminate this Agreement upon 30 days
written notice.

 

8.8Notice of Insolvency, Bankruptcy or Reorganization. Upline shall provide
prompt notice to Aetna of any insolvency, bankruptcy, reorganization,
dissolution, liquidation or winding down of Upline, or the institution of such
or similar proceedings by or against Upline.

 

SECTION 9 – CONFIDENTIALITY

 

9.1Confidential Information. In order for the parties to perform their
respective obligations under this Agreement, it may be necessary or desirable
for one party (“Disclosing Party”) to disclose Confidential Information
(hereinafter defined) to the other party (“Receiving Party”). Receiving Party
agrees that any such Confidential Information disclosed to it, its employees, or
agents shall be used only in connection with the legitimate purposes of this
Agreement, shall be disclosed only to those who have a need to know it, and
shall be safeguarded with the same care normally afforded such Confidential
Information in the possession, custody or control of Receiving Party, provided,
however, that such care shall be no less than reasonable care necessary to
safeguard the Confidential Information.

 

“Confidential Information” shall mean the proprietary, trade secret or business
information of Disclosing Party that relates to Disclosing Party’s past, present
or future research or development activities, business operations or financial
condition. For the avoidance of doubt, Confidential Information shall include
the Commission rates and Referral fees set forth in Schedule 1 to Appendix A.

 

The foregoing shall not apply when, after and to the extent the Confidential
Information disclosed (i) becomes generally available to the public through no
fault of Receiving Party; (ii) is subsequently received by Receiving Party in
good faith from a third party without breaching any confidentiality obligation
between the third party and Disclosing Party; or (iii) is required by law,
administrative or judicial order to be disclosed; provided, however, Receiving
Party shall notify Disclosing Party prior to disclosure of Confidential
Information as required by law, administrative or judicial order.

 

9.2Business Associate Agreement. Upline agrees to comply with the business
associate requirements set forth in Appendix E, which is attached hereto and
incorporated herein by reference.

 

SECTION 10 – MISCELLANEOUS

 

10.1Independent Contractor. Nothing contained herein shall be construed to
create the relationship of employer and employee, partners or joint venturers
between the parties hereto. Upline shall be free to exercise its independent
judgment in the performance of this Agreement, subject only to the terms hereof
and the written rules established by Aetna, and agreed to by Upline, from time
to time.

 

Upline Agreement 201523 

 

 

10.2Compliance with Laws and Policies and Procedures. Upline and Aetna shall at
all times comply with Applicable Law. Upline shall comply with all written
policies and procedures related to Medicare Products and broker/agent actions
established by Aetna as have been provided to Upline (including those contained
in the Producer Guide) and as may be amended from time to time (of which
amendments Upline shall be informed on a periodic basis).

 

10.3Non-Waiver of Covenants. Should Aetna or Upline at any time fail to insist
upon a strict performance of each and every provision of this Agreement
incumbent upon the other to be kept and performed or fail to adhere strictly to
the terms and provisions hereof, or to any one of them, such failure shall not
be construed as a waiver of the party’s right to thereafter insist upon strict
performance or seek enforcement of all the terms and provisions of this
Agreement.

 

10.4Assignment. This Agreement is not assignable by either party without the
prior written consent of the other party; provided, however, that Aetna may
assign this Agreement to an affiliate without consent, upon written notice to
Upline. Upline may assign Commission and/or Referral Fee payments in accordance
with Section 6.1(d) and the Producer Guide.

 

10.5Contract Interpretation. If any section, clause, paragraph, term or
provision of this Agreement shall be found to be void and unenforceable by any
court of competent jurisdiction, such finding shall have no effect upon any
other section, clause, paragraph, term or provision of this Agreement and the
same shall be given full force and effect.

 

10.6Notice. Whenever notice is to be given by either party to the other, it must
be done in writing by U.S. Mail, overnight delivery, or facsimile to the parties
at the address set forth on the signature page, or for notices to Upline only,
to the email address for Upline set forth on the signature page. All notices are
duly given: (i) when deposited in the U.S. mail or with a national overnight
courier service (such as Federal Express), (ii) upon transmittal of a facsimile
transmission to the recipient Party at the facsimile number designated; or (iii)
in the case of notices to Upline, upon transmittal of an email transmission to
the designated email address for Upline. If Aetna’s notice address changes,
Aetna will inform Upline of its changed address by providing notice consistent
with this Section 10.6. If Upline’s address or other contact information
changes, Upline will promptly notify Aetna of such changed address or contact
information in accordance with the instructions set forth in the Producer Guide.

 

10.7Indemnity.

 

(a)Upline shall indemnify Aetna (and any officer, director, employee,
representative or agent of Aetna) from and against any and all losses, claims,
damages, or liabilities, including any and all investigative, legal, and other
expenses (including reasonable attorneys’ fees and amounts paid in settlement)
(“Losses”) suffered, incurred, or sustained by Aetna or to which Aetna becomes
subject resulting from, arising out of or relating to any claim as a result of
(i) the negligence, misconduct or a breach by Upline of any representation,
warranty or agreement contained in this Agreement, (ii) any misconduct or
negligence by Upline, in the performance of, or failure to perform its
respective obligations under this Agreement, (iii) violations by Upline of
and/or failure of Upline to comply with Applicable Law, (iv) an actual or
alleged direct or indirect omission or commission by Upline that causes Aetna to
violate any Applicable Law or (v) any dispute between Upline and its Agents or
Upline and Principal. Despite the previous sentence, Upline shall not be
responsible for Losses to the extent any such Losses are found in a final
judgment by a court of competent jurisdiction to have resulted directly and
solely from Aetna’s failure to act in good faith and/or Aetna’s fraud,
criminality or willful misconduct or negligence.

 

Upline Agreement 201524 

 

 

(b)Upline shall indemnify Aetna with respect to the conduct listed above under
Section 10.7(a) engaged in by Agents to the same extent that Upline is obligated
to indemnify Aetna with respect to Upline’s own conduct.

 

10.8Disputes. The parties agree to act in respect of all matters related to this
Agreement in good faith. If Aetna and Upline cannot mutually resolve a dispute
which arises out of or relates to this Agreement, the dispute shall be decided
through binding arbitration. To initiate arbitration, either Aetna or Upline
shall notify the other party in writing of its desire to arbitrate, stating the
nature of its dispute and the remedy sought. The party to which the notice is
sent shall respond thereto in writing within 10 days of its receipt of such
notice. In such response, the party shall also assert any claim, defense and
other dispute it may have which arises out of or relates to this Agreement.
Either party may file the dispute with American Arbitration Association under
the Commercial Arbitration Rules. Those rules will apply to the proceedings
except as amended in this Agreement. The arbitration hearing shall be held
before a panel of three arbitrators, each of whom must be an arbitration
panelist from American Arbitration Association and have experience in health
insurance or health insurance sales and marketing. Aetna and Upline shall each
appoint one arbitrator by written notification to the other party within 30 days
of the date of the mailing of the notification initiating the arbitration. These
two arbitrators shall then select the third arbitrator. Should the two
arbitrators be unable to agree upon the choice of a third arbitrator, each party
to this Agreement will appoint another arbitrator and the process shall be
repeated until a third arbitrator is appointed. Once the entire panel is chosen,
the arbitrators are empowered to decide all substantive and procedural issues by
majority vote. The arbitration hearing shall be held in Philadelphia,
Pennsylvania or Hartford, Connecticut, at Aetna’s option, unless otherwise
agreed. The arbitrators shall establish procedures warranted by the facts and
issues of the particular case and the parties agree to abide by such procedures
but discovery, if allowed by the arbitrators, shall be limited to five
depositions per side and ten document requests. The decision of the arbitrators
shall be final and binding upon the parties without appeal. Cost and fees of the
arbitrators shall be borne equally by the parties, unless otherwise awarded by
the arbitrators to the prevailing party. Notwithstanding any other provision of
this Agreement, neither party is required to arbitrate any issue for which
injunctive relief is sought, and neither party shall be required to arbitrate
any issue whatsoever in the event that the other party becomes subject to the
appointment of a receiver, liquidator, conservator or trustee or a state
insurance regulatory authority in such capacity.

 

10.9Governing Law and Venue. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws provisions.
Venue for any action shall be in a court located in Philadelphia, Pennsylvania.

 

10.10Titles and Headings. Titles and headings for the paragraphs, subparagraphs
or sections herein are for convenience only, are not part of this Agreement, and
shall not define or limit any of this Agreement’s terms.

 

10.11Survival. The following sections of this Agreement shall survive the
termination of this Agreement: 1, 3.2(a)(ii), 3.2(a)(iii), 3.2(a)(iv),
3.2(a)(v), 3.2(b)(ii), 3.2(b)(iii), 3.2(b)(iv), 3.5, 3.8, 3.11, 3.13, 3.14, 4.1,
5.1, 6.1(c), 6.1(d), 6.2, 6.3, 6.4, 6.5, 6.6, 6.9, 6.11, 6.12, 6.13, 6.14, 6.15,
6.16,7.3, 9, 10.2, 10.6, 10.7, 10.8, 10.9, 10.11, 10.12, 10.13, 10.16, Appendix
A (including Schedule 1 thereto), Appendix D (including Schedule D-1thereto) and
Appendix E.

 

Upline Agreement 201525 

 

 

10.12Legal Actions Against Enrollees. In addition to the limitations set forth
in Section B(3) of Schedule D-1to Appendix D, Upline shall not institute legal
proceedings against any applicant or enrollee of any Medicare Product for any
cause arising out of the business transacted under this Agreement unless Aetna
shall have been notified in writing of such action or the proposed action prior
to or simultaneously with the institution of such legal proceedings.

 

10.13Subcontractors and Delegates. Upline may not subcontract or delegate any
functions under this Agreement without the prior written consent of Aetna. Aetna
Life Insurance Company may delegate performance of all or any part of this
Agreement to one or more affiliates without notice to or consent of Upline.

 

10.14Amendment. Except as otherwise provided herein (including, without
limitation, Section 6.2), this Agreement may be amended upon (i) the written
agreement of both parties, or (ii) by Aetna, upon 30 days prior written notice
to Upline of the amendment. In addition, with 30 days notice, Aetna may
unilaterally amend this Agreement to change the hierarchy level at which an
Upline is contracted. Such change will be made based upon standards provided to
Upline by Aetna and will affect the amount of Commissions payable. For purposes
of adding necessary terms and conditions to comply with federal or state
statutes, regulations or other agency guidance or issuances, Aetna may amend
this Agreement immediately upon notice to the Upline.

 

10.15Entire Agreement. This Agreement, including all appendices and schedules
attached hereto, constitutes the entire contract between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.

 

10.16Upline Affiliates and LOAs. Upline hereby represents and warrants that
Upline has the authority to execute this Agreement on behalf of Upline
Affiliates and LOAs, and bind Upline Affiliates and LOAs to the terms and
conditions hereof. Upline shall provide written notice to Aetna of any Upline
Affiliate through which Agents are Selling or Referring 30 days prior to any new
Upline Affiliate becoming subject to this Agreement. No Upline Affiliate may
Sell or Refer prior to becoming subject to this Agreement and receiving the
applicable notice that Upline Affiliates’ Agents are ready to Sell or authorized
to Refer.

 

[Remainder of page left intentionally blank.]

 

Upline Agreement 201526 

 



Appendix A



Compensation

 

For purposes of this Appendix A:

 

”Initial Sale” shall mean beneficiaries enrolling in a Medicare Product, who
were not enrolled in a Like Plan in the month immediately preceding their
effective date with Aetna as determined by CMS.

 

“Renewal” shall mean any Medicare Product Enrollee who was enrolled in a
Medicare Product in a prior year, and remains continuously enrolled in a
Medicare Product that is a Like Plan.

 

“Replacement” shall mean any Medicare Product Enrollee who is first enrolling in
a Medicare Product in the current year and in the month immediately preceding
the Medicare Product’s effective date was enrolled in a Like Plan of someone
other than Aetna.

 

A.Commission Rates and Referral Fees

 

1.Commission Rates. Aetna’s Commission rates for Sales are set forth on Schedule
1 which is attached to this Appendix A. The compensation paid by Aetna for an
Initial Sale, Renewal or Replacement is equal to the amount set forth in
Schedule 1 for that hierarchy level less the aggregate of the compensation
payable to all of the lower hierarchy levels below that hierarchy level. To the
extent any hierarchy level is not applicable to the particular Upline hierarchy,
the Commission payable to such hierarchy level shall roll-up and be payable to
the next higher hierarchy level. Below is an illustrative example of how this
would be calculated using the rates set forth in the table below.

 

(FOR ILLUSTRATION PURPOSES ONLY)



Medicare Advantage

 

  National  Hierarchy Level  Initial Rate        NMO  $70  RMO  $65  GMO  $60 
LMO  $55  Agent 4  $50  Agent 3  $45 

 

(The rates set forth above are merely for example purposes and not a guarantee
or representation of any rates set forth in Schedule 1 of this Appendix A. For
actual rates, please refer to Schedule 1 attached hereto.)

 

ILLUSTRATIVE EXAMPLE: If an Initial Sale of a Medicare Advantage Plan is made in
Missouri by an Agent who has been assigned a hierarchy level of Agent level 4,
and the hierarchy above such Agent is composed of an LMO and an NMO, the
Commission payable for such Sale would be as follows:

 

Upline Agreement 201527 

 

  

The Agent would receive a Commission equal to the Medicare Advantage National
“Initial Rate” for Agent 4 ($50);

 

The LMO would receive a Commission (i.e., override) equal to the Medicare
Advantage National “Initial Rate” for LMO less the Medicare Advantage National
“Initial Rate” for Agent 4 ($55 $-50 = $5 (total amount payable to LMO)); and

 

The NMO would receive a Commission (i.e., override) equal to the Medicare
Advantage National “Initial Rate” for NMO less the Medicare Advantage National
“Initial Rate” for LMO ($70 $-55 = $15 (total amount payable to NMO)).

 

The additional amounts (i.e., overrides) paid to agencies at NMO, RMO, GMO and
LMO levels in excess of the amount paid to Agent level 4 and below, are
compensation for administrative services provided by such upline agencies. The
description of administrative services provided by such upline agencies is set
forth in Appendix C and the Producer Guide.

 

2.Referral Fees. Aetna’s Referral fees for Compensable Referrals are set forth
in Schedule 1 attached to this Appendix A. The compensation paid by Aetna for a
Compensable Referral is equal to the amount set forth in Schedule 1 for that
hierarchy level less the aggregate of the Referral fees payable to all of the
lower hierarchy levels below that hierarchy level. To the extent any hierarchy
level is not applicable to the particular Upline hierarchy, the Referral fee
payable to such hierarchy level shall roll-up and be payable to the next higher
hierarchy level. Below is an illustrative example of how this would be
calculated using the fees set forth in the table below.

 

(FOR ILLUSTRATION PURPOSES ONLY)

 

   Referral fees for Medicare  Hierarchy Level  Advantage Plans  NMO  $30  RMO 
$25  GMO  $20  LMO  $15  Agent 4  $10  Agent 3  $5 

 

(The fees set forth above are merely for example purposes and not a guarantee or
representation of any rates set forth in Schedule 1 of this Appendix A. For
actual fees, please refer to Schedule 1 attached hereto.)

 

ILLUSTRATIVE EXAMPLE: If a Compensable Referral for a Medicare Advantage Plan is
made by an Agent who has been assigned a hierarchy level of Agent level 4, and
the hierarchy above such Agent is composed of an LMO and an NMO, the Referral
fee payable for such Compensable Referral would be as follows:

 

The Agent would receive a Referral fee equal to the “Referral Fee for Medicare
Advantage” for Agent 4 ($10);

 

The LMO would receive a Referral fee (i.e., override) equal to the “Referral Fee
for Medicare Advantage” for LMO less the “Referral Fee for Medicare Advantage”
for Agent 4 ($15 $-10 = $5 (total amount payable to LMO)); and

 

Upline Agreement 201528 

 

  

The NMO would receive a Referral fee (i.e., override) equal to the “Referral Fee
for Medicare Advantage” for NMO less the “Referral Fee for Medicare Advantage”
for LMO ($30 $-15 = $15 (total amount payable to NMO)).

 

Aetna shall pay the Referral fee on Compensable Referrals within 120 days
following the Medicare Product Enrollee’s coverage effective date, subject to
the terms and conditions of this Agreement.

 

B.Commission Rules

 

1.CMS Requirements Regarding Initial and Renewal Commissions. Aetna and Upline
agree to follow all CMS requirements related to the type of Commission (initial,
replacement or renewal) and the number of years for which Commissions will be
paid for all Sales and Renewals of Medicare Products. No Commission shall be
paid by Aetna at the “Initial Rate” set forth on Schedule 1 to this Appendix A
unless CMS authorizes Aetna to pay a particular Sale as an Initial Sale. In the
event of any conflict between this Agreement (including this Appendix A) and the
CMS requirements, the CMS requirements shall control. Upline shall have no cause
of action against Aetna for any Commission amount that cannot be paid or is
recouped by Aetna as a result of CMS requirements.

 

2.CMS Requirements Control Commission Payments and Amounts. All Aetna Commission
payments will be in accordance with CMS regulations and guidelines. The parties
agree that if CMS prohibits the payment of a Commission or requires the
modification of the amount or method of Commission payment under this Agreement,
then Aetna may cease paying a Commission or modify a Commission amount or method
at any time to comply with CMS rules and regulations and Aetna may recoup any
amount from Upline that CMS determines to be inappropriate. In addition, the
compensation set forth in this Agreement shall be automatically amended (with or
without a written document) if Applicable Law so requires. Aetna shall use
Reasonable Efforts to issue an amendment reflecting such compensation changes.

 

3.Timing of Payment / Earned Basis. Aetna shall pay Commissions in a manner and
timeframe permitted by CMS requirements.

 

Commissions are paid on an earned basis and are based upon a 12 month enrollment
beginning January and ending in December. Commissions are earned as Aetna
receives Premium from CMS on a monthly basis (i.e., 1/12 per month). In Aetna’s
sole discretion, Aetna may choose, if permitted by Applicable Law, to pay
Commissions in advance of Aetna’s receipt of Premium from CMS. Aetna may reduce
the Commission amount or chargeback the Upline for any unearned portion of a
Commission. All Commission chargebacks may be charged against the next
Commission payment and/or earned Commissions or offset against any other
compensation due or to become due to Upline. If either (i) a policy lapses,
terminates or otherwise cancels prior to the Commission being fully earned by
Upline or (ii) Aetna terminates Upline for cause prior to the Commission being
fully earned by Upline, then the unearned portion of Upline’s Commission shall
be forfeited.

 

Upline Agreement 201529 

 

  

4. Requirements for Commission Payments

 

a.In order to be eligible to receive any Commission payment, whether for an
Initial Sale, a Renewal or Replacement, in addition to any other requirements
set forth in this Agreement, the following requirements must be met:

 

(i)Upline’s appropriate license(s) must be in good standing in the state of Sale
and if Upline is an entity, Principal’s appropriate license must be in good
standing in the state of Sale; and

 

(ii)Upline must be Certified by such date as required by Aetna, or if Upline is
an entity, Principal must be Certified by such date as required by Aetna; and

 

(iii)If required by state law, Upline must be properly appointed to Sell in the
state of Sale, and if Upline is an entity, Principal must be properly appointed
to Sell in the state of Sale; and

 

(iv)Upline and Principal (as applicable) have met the other requirements for
Ready to Sell status as set forth in the Producer Guide; and

 

(v)If an LOA is the agent of record, in addition to the requirements above, the
LOA’s appropriate license must be in good standing in the state of Sale, the LOA
must be Certified by such date as required by Aetna, and if required by state
law, LOA must be properly appointed to Sell in the state of Sale.

 

b.Following a termination of this Agreement pursuant to Section 8.2 (Termination
without Cause) or 8.7 (Change of Control), in addition to the foregoing
requirements set forth in this Section 4, the following conditions must be met
in order for an Upline to receive a Commission for a Renewal:

 

(i)The Agent who Sold the Medicare Product must have earned, during the previous
calendar year, at least $750 in Commissions from Medicare Products (as
determined by Aetna on an annual basis);

 

(ii)Upline must take no action or fail to take action, that if Upline had done
so while the Agreement was in effect would have resulted in a termination of the
Agreement pursuant to Section 8.4 or 8.5 of the Agreement; and

 

(iii)Upline must not have made any new Sales following termination of this
Agreement.

 

5.Initial Sales:

 

For Sales which are confirmed by CMS to be payable as an Initial Sale, Aetna
will, if permitted by Applicable Law, advance the full “Initial Rate” set forth
in Schedule 1 hereto, in one or more payments, during the calendar year in which
the effective date of the policy occurs. The full amount of the “Initial Rate”
will be paid for Initial Sales regardless of the month in which the effective
date falls (i.e., same amount will be paid if the effective date is January 1st
or December 1st).

 

Upline Agreement 201530 

 

  

Below is an example of how the Commission will be paid on an Initial Sale of a
Medicare Advantage Plan under these circumstances, using $400 as the Commission
rate payable for Initial Sales:

 

Example Using An Initial Rate of $400

 

Effective Date  Number of Months Paid  Total Amount Paid  1/1/2014  12 months 
$400.00  2/1/2014  12 months  $400.00  3/1/2014  12 months  $400.00  4/1/2014 
12 months  $400.00  5/1/2014  12 months  $400.00  6/1/2014  12 months  $400.00 
7/1/2014  12 months  $400.00  8/1/2014  12 months  $400.00  9/1/2014  12 months 
$400.00  10/1/2014  12 months  $400.00  11/1/2014  12 months  $400.00 
12/1/2014  12 months  $400.00 

 

The rates set forth above are merely for example purposes and not a guarantee or
representation of any rates set forth in Schedule 1 of this Appendix A.

 

6.Renewals and Replacements:

 

Unless otherwise indicated in Schedule 1 hereto, the “Replacement Rate” shall be
the same as amount as the “Renewal Rate”.

 

Subject to the terms and conditions of this Agreement, Upline will be eligible
to receive a Commission at the “Renewal Rate” for each year that a Medicare
Product Enrollee remains enrolled in the Medicare Product for so long as the
enrollee remains enrolled (subject to CMS and Aetna requirements related to plan
changes). For Renewals, Aetna will pay the “Renewal Rate” set forth on Schedule
1 hereto as Aetna receives Premium from CMS on a monthly basis (i.e., 1/12 per
month); provided, however, that, in accordance with Applicable Law, such
Commission amount paid for a Renewal can not exceed 50% of the current year
Initial Sale fair market value published annually by CMS. If a Commission
payable on a Renewal would exceed 50% of the current year Initial Sale fair
market value, Aetna will automatically adjust the Commission payment to comply
with Applicable Law with or without notice. In Aetna’s sole discretion, Aetna
may choose, if permitted by Applicable Law, to pay Commissions in advance of
Aetna’s receipt of Premium from CMS. For example, if a “Renewal Rate” of $200 is
payable, Aetna could pay $16.67 per month for such Renewal or pay the Commission
in a lump sum of $200 in January of the Renewal year. Aetna will no longer pay a
Commission on a Renewal if the Medicare Product Enrollee disenrolls from the
Medicare Product and does not immediately enroll (i.e., no break in coverage) in
a Medicare Product that is a Like Plan.

 

Upline Agreement 201531 

 

  

Replacements are payable only while this Agreement is in effect. For
Replacements, Aetna will advance the “Replacement Rate” set forth on Schedule 1
hereto. If the Replacement has an effective date other than January 1st, a
pro-rated amount of the “Replacement Rate” set forth on Schedule 1 will be paid,
based upon the number of months the Medicare Product Enrollee will be enrolled
in such Medicare Product within the initial calendar year. After the year in
which the Replacement occurs, if the Medicare Product Enrollee remains enrolled
in a Medicare Product that is a Like Plan, the Replacement will become a
Renewal. Below is an example of how the Commission will be paid on a Replacement
of a Medicare Advantage Plan under these circumstances, using $200 as the
Commission rate payable for Replacement:

 

Example Using Replacement Rate of $200

 

Effective Date  Number of Months Paid  Total Amount Paid  1/1/2014  12 months 
$200.00  2/1/2014  11 months  $183.37  3/1/2014  10 months  $166.70  4/1/2014  9
months  $150.03  5/1/2014  8 months  $133.36  6/1/2014  7 months  $116.69 
7/1/2014  6 months  $100.02  8/1/2014  5 months  $83.35  9/1/2014  4 months 
$66.68  10/1/2014  3 months  $50.01  11/1/2014  2 months  $33.34  12/1/2014  1
month  $16.67 

 

The rates set forth above are merely for example purposes and not a guarantee or
representation of any rates set forth in Schedule 1 of this Appendix A.

 

All Commission payments remain subject to appropriate charge backs and other
adjustments in accordance with CMS and Aetna requirements as well as the terms
of this Agreement.

 

C. Agents and Oversight

 

Upline shall be required to maintain a minimum number of Agents as well as
provide a minimum level of services and compliance oversight as required by
Aetna and CMS. Failure to meet either of these requirements may result in change
of hierarchy level, a reduction in compensation or the termination of the
Agreement.

 

Upline Agreement 201532 

 

  

Schedule 1

 

Medicare Advantage

 

   National Rate   Connecticut, Pennsylvania, District of
Columbia   California, New Jersey  Level  Initial Rate   Replacement/Renewal  
Initial Rate   Replacement/Renewal   Initial Rate   Replacement/Renewal  RMO 
$528   $265   $580   $284   $660   $331  GMO  $493   $249   $519   $253   $610  
$306  LMO  $457   $229   $499   $244   $560   $281  Agent 4  $408   $204  
$461   $230   $510   $256  Agent 3  $377   $189   $429   $207   $478   $233 
Agent 2  $336   $168   $378   $181   $427   $207  Agent 1  $295   $147   $337  
$160   $386   $186  LOA 7  $408   $204   $461   $230   $510   $256  LOA 6 
$377   $189   $429   $207   $478   $233  LOA 5  $336   $168   $378   $181  
$427   $207  LOA 4  $295   $147   $337   $160   $386   $186  LOA 3  $171   $86  
$193   $89   $242   $115  LOA 2  $119   $60   $140   $63   $189   $89  LOA 1 
$68   $33   $78   $32   $127   $58  LOAAM  $187.50   $125    N/A    N/A    N/A  
 N/A 

 



   PART D: Basic   PART D: Enhanced     All Regions   All Regions  Level 
Initial Rate   Replacement/ Renewal   Initial Rate   Replacement/ Renewal  RMO 
$68   $33   $80   $33  GMO  $64   $31   $76   $31  LMO  $61   $30   $65   $30 
Agent 4  $56   $28   $56   $28  Agent 3  $52   $26   $52   $26  Agent 2  $46  
$23   $46   $23  Agent 1  $40   $20   $40   $20  LOA 7  $56   $28   $56   $28 
LOA 6  $52   $26   $52   $26  LOA 5  $46   $23   $46   $23  LOA 4  $40   $20  
$40   $20  LOA 3  $22   $11   $22   $11  LOA 2  $16   $8   $16   $8  LOA 1 
$11   $6   $11   $6  LOAAM  $30   $20   $30   $20 

 

Upline Agreement 201533 

 

  

Schedule 1 Continued- 

 

Level  Referral Fee for Medicare
Advantage Plans   Referral Fee for Part D Plans  RMO  $175   $39  GMO  $150  
$34  LMO  $125   $31  Agent 4  $100   $28  Agent 3  $80   $26  Agent 2  $70  
$23  Agent 1  $60   $20  LOA 7  $100   $28  LOA 6  $80   $26  LOA 5  $70   $23 
LOA 4  $60   $20  LOA 3  $50   $11  LOA 2  $40   $8  LOA 1  $30   $6 

 

Upline Agreement 201534 

 

  

Appendix B

 

Medicare Products and Markets

 

The Medicare Advantage Plans in the CMS approved service areas of the following
individual Medicare markets:

 



Local Market State Product   Big Sky Nevada All, except for Aetna Select Plus
Plans and Coventry Select Plus Plans   Utah Wyoming



 

Local Market State Product   California California All, except for Aetna Select
Plus Plans and Coventry Select Plus Plans  

 

Local Market State Product     District of Columbia All, except for Aetna Select
Plus Plans and Coventry Select Plus Plans   Capitol Maryland No Commissionable
Medicare Advantage Plans     Virginia All, except for Aetna Select Plus Plans
and Coventry Select Plus Plans  

 

Local Market State Product   Deep South Alabama All, except for Aetna Select
Plus Plans and Coventry Select Plus Plans   Georgia   Louisiana  

 

Local Market State Product   Florida Florida All, except for Aetna Select Plus
Plans and Coventry Select Plus Plans  

  



Local Market   State In These Counties Only Product       Illinois Adams        
  Boone           Brown           Bureau     Great Lakes     Carroll  All,
except for Aetna Select Plus Plans and Coventry Select Plus Plans         Cass  
        Champaign           Christian           Coles           Cook    

 

Upline Agreement 201535 

 

 

      Cumberland           Dekalb           Dewitt           Douglas          
Effingham           Ford           Fulton           Hancock           Henry    
      Kendall           Lee           Logan           Macon           Macoupin  
        Marshall           Mason           Mclean           Menard          
Mercer           Morgan           Moultrie           Ogle           Peoria      
    Piatt           Pike           Rock Island           Sangamon          
Scott           Shelby           Stark           Stephenson           Tazewell  
        Vermilion           Warren           Winnebago           Woodford    

 

Upline Agreement 201536 

 

  

Local Market State In These Counties Only Product Heartland Arkansas   All,
except for Aetna Select Plus Plans and Coventry Select   Kansas   Plus Plans  
Oklahoma       Missouri Barry       Barton       Bates       Benton      
Caldwell       Carroll       Cass       Cedar       Christian       Clay      
Clinton       Dade       Dallas       Douglas       Greene       Henry      
Hickory       Jackson       Jasper       Johnson       Laclede       Lafayette  
    Lawrence       Livingston       McDonald       Newton       Ozark      
Pettis       Phelps       Platte       Polk       Pulaski       Ray       Saint
Clair       Saline       Stone       Taney  

 

Upline Agreement 201537 

 

  

    Vernon         Webster         Wright    

  

Local Market State Product Keystone Delaware All, except for Aetna Select Plus
Plans and Coventry Select Plus Plans Pennsylvania West Virginia

 

Local Market State Product Mid South  North Carolina All, except for Aetna
Select Plus Plans and Coventry Select Plus Plans Tennessee

 

Local Market State Product Midlands Iowa All, except for Aetna Select Plus Plans
and Coventry Select Plus Plans Nebraska South Dakota

 

Local Market State Product Mountain States Arizona All, except for Aetna Select
Plus Plans and Coventry Select Plus Plans Colorado

 

Local Market State Product New England Connecticut All, except for Aetna Select
Plus Plans and Coventry Select Plus Plans Maine

 

Local Market State Product New Jersey New Jersey All, except for Aetna Select
Plus Plans and Coventry Select Plus Plans

 

Local Market State Product New York New York All, except for Aetna Select Plus
Plans and Coventry Select Plus Plans

 

Local Market State Product OH/KY Ohio All, except for Aetna Select Plus Plans
and Coventry Select Plus Plans Kentucky

 

Upline Agreement 201538 

 

 



  Local Market State In These Counties Only Product       Missouri Audrain      
    Boone           Callaway           Cole           Cooper           Crawford
          Franklin           Gasconade           Howard           Jefferson    
      Knox           Lincoln           Maries           Miller          
Moniteau           Montgomery           Osage       Show Me   Perry All, except
for Aetna Select Plus Plans and Coventry Select Plus Plans         Pike        
Randolph           Saint Charles           Saint Louis           Saint Louis
City           Sainte Genevieve           Shelby           Warren          
Washington         Illinois Bond           Calhoun           Clinton          
Greene           Jersey           Madison           Monroe           Randolph  
        St Clair           Washington    



 

Upline Agreement 201539 

 



  Local Market   State     Product     Texas Texas     All, except for Aetna
Select Plus Plans and Coventry Select Plus Plans  



 

Part D Plans in the following individual Medicare markets: Region Product

All CMS regions, except regions 35-39.

(Regions 35-39 are the following U.S. territories: American Samoa, Guam,
Northern Mariana Islands, Puerto Rico, and Virgin Islands of the United States).

All    

 

Aetna, upon thirty days written notice, may modify the products and/or markets
listed above.

 

Upline Agreement 201540 

 

 

 Appendix C

 

SCHEDULE OF ADMINISTRATIVE SERVICES

 

Upline is required to provide certain administrative services, and is
compensated for such administrative services under this Agreement. The Producer
Guide sets for the administrative services that an Upline is required to
provide. Such administrative services may include the following:

 

1.Agent Recruiting

 

Identify, educate, interview, and pre-qualify Agents. Coordinate contracting
with Independent Agents.

 

Coordinate and if necessary assist with appointment efforts between Upline,
Agents and Aetna.

 

Ensure that Principal and all Agents are properly licensed, appointed, and
Certified to Sell Medicare Products throughout the year and on an annual basis.

 

2.Agent Training

 

Coordinate all training related dates, processes, changes, and deadlines. Assist
in communication of certification class schedules.

 

Provide ongoing training around the proper Selling and servicing of Medicare
Products to Agents.

 

Assist Agents in navigating through Aetna’s broker training portal. Understand
and implement the Producer Guide.

 

Support Agent awareness and implementation of the Producer Guide to help Agents
meet Medicare beneficiaries’ needs by helping them make informed decisions about
their health care choices.

 

3.Sales Compliance

 

Designation of one or more employees with responsibility for assuring compliance
and developing policies and procedures.

 

Designation of one or more employees with responsibility for maintaining records
and reinforcing appropriate sales practices.

 

Reinforce policy updates, compliance alerts and other communications with
Agents. Aid in the collection of Agent responses when necessary.

 

Review actionable information provided by Aetna, monitor compliance statistics,
identify negative trends, and take action proactively.

 

Establish Agent recruitment standards, including Agent Code of Ethics.

 

Assure Agent training (including first tier, downstream and related entity
training). Ensure Agent marketing/advertising oversight.

 

Facilitate annual certification procedures.

 

 

Upline Agreement 201541 

 

 

Implement complaint/inquiry handling procedures provided by Aetna. Enforce
disciplinary actions.

 

4.Office Administration Related to Medicare Sales / Enrollment

 

Administrative support of Agents (e.g., general office duties, overhead expenses
including computers, copiers, etc.).

 

Facilitate distribution and disposition of leads generated by Aetna, if any.

 

Assist in the maintenance of accurate phone, e-mail and address information for
Agents. Web site development and maintenance for Agent support, service.

 

Manage telephonic marketing in compliance with the terms of this Agreement,
including CMS rules regarding unsolicited telephone calls.

 

Facilitate Agent record keeping of scope of appointment and related enrollment
materials.

 

5.Marketing

 

Ensure adherence to the MMG.

 

Ensure use of compliant carrier-specific and product-specific direct mail
pieces. Use lead vendors in compliance with Applicable Law.

 

Partner with local Aetna leadership to joint market Medicare Products.

  

Upline Agreement 201542 

 

 

Appendix D

 

Medicare Requirements

 

A.Compliance with Medicare Marketing Guidelines

 

Upline agrees to comply with, and to cause its Agents to comply with, guidance
statements with respect to the Medicare Program and marketing Medicare plans as
may be issued by CMS from time to time. Upline acknowledges that the MMG issued
by CMS are available online. Upline acknowledges that it has reviewed and
understands the MMG issued by CMS and that Upline has an ongoing obligation to
monitor and review the MMG for any changes and updates. To the extent of any
conflict between the provisions of this Appendix D and the MMG then in effect,
the MMG control. Upline shall comply with the requirements set forth in the MMG
(including any updates made thereto), including, but not limited to, the
obligations to:

 

1.Use state licensed Agents to Sell.

 

2.Conduct monitoring activities to ensure Agent compliance with CMS
requirements.

 

3.Disclose to potential enrollees that Agent is paid a Commission upon
enrollment.

 

4.Avoid incentives to mislead Medicare beneficiaries, cherry pick certain
Medicare beneficiaries, or churn beneficiaries between Medicare plans.

 

5.Not include payments outside of the compensation set forth in this Agreement
and the Agent Contract.

 

6.Not permit payments by Agents to Medicare beneficiaries.

 

7.Not market any Medicare Product designated for open enrollment until October
1st.

 

8.Not accept applications from potential Medicare Product Enrollees for open
enrollment outside of the enrollment period established by CMS.

 

9.Inform a Medicare beneficiary of all products to be covered during a home
visit at the time the appointment is made with a beneficiary.

 

10.Not to claim recommendation or endorsement by CMS or that CMS recommends that
Medicare beneficiaries enroll in the plan.

 

11.Not accept enrollment applications in provider offices or other places where
health care is delivered.

 

12.Not engage in any discriminatory marketing practice.

 

13.Not conduct door-to-door solicitation of Medicare beneficiaries.

 

14.Not take an enrollment application during an outbound call.

 

15.Not ask for personal information (i.e., Medicare number, bank account or
credit card numbers) during Sales presentations.

 

16.Not send e-mails to a Medicare beneficiary, unless the beneficiary agrees and
gives their express consent to receive e-mails related to Aetna’s health
benefits plans, products, services, and/or educational information related to
health care at the time the beneficiary is providing his/her email address. The
consent must be documented.

 

 

Upline Agreement 201543 

 

 

17.Comply with the National-Do-Not-Call Registry, as well as applicable state
telemarketing “Do Not Call” regulations, honor “do not call again” requests, and
abide by Federal and State calling hours.

 

18.Not take advantage of a Medicare lead to sell other insurance products to a
Medicare beneficiary for which the beneficiary may not be suited, to the extent
such activity would violate state licensure laws.

 

19.Not intimidate nor use high pressure tactics during a Sales call or
presentation if a beneficiary says he/she is not interested the
visit/conversation must end immediately.

 

20.Not provide meals for potential enrollees.

 

21.Not conduct Sales presentations or distribute and accept plan applications at
educational events.

 

22.Not use providers or provider groups to distribute printed information
comparing the benefits of different health plans unless the providers, provider
groups, or pharmacies accept and display materials from all health plans with
which the providers, provider groups, or pharmacies contract.

 

23.Not offer gifts to potential enrollees, unless the gifts are of nominal value
(not to exceed $15, based on the fair market value of the item).

 

24.Not engage in activities that could mislead or confuse Medicare
beneficiaries, or misrepresent Aetna.

 

25.Not market any health care related product to Medicare beneficiaries during a
marketing appointment beyond the scope agreed upon by the Medicare beneficiary,
and documented by Agent, prior to the appointment (48 hours in advance, when
practicable).

 

26.Not market non-health care related products to prospective enrollees during
any Medicare Advantage Plan or Part D Plan Sales activity or presentation.

 

27.Not market additional health related lines of Aetna business not identified
prior to an individual appointment without a separate scope of appointment
identifying the additional lines of business to be discussed.

 

B.Notice of Sales Events

 

Upline shall provide, and cause its Agents to provide, Aetna with prior notice
of any Sales meetings or events that Upline or its Agents intend to conduct in
accordance with the requirements described below. The notice from Upline or
Agent to Aetna shall include the information required by Aetna, including, but
not limited to: (i) the date and time of the Sales/promotional event; (ii) name
of the Agent making the presentation; (iii) an address for and a brief
description of the venue; (iv) a phone number where Aetna or CMS can call to
confirm the planned event; and (v) telephone (and email address if available)
for person who will be knowledgeable about the specific Sales event. When
submitting notice of marketing or Sales events to Aetna for upload to CMS,
Upline or Agent shall use the “CMS Seminar Reporting Template” (refer to the
Producer Guide for instructions on accessing this template). Upline and Agent
must comply with all requirements of the Producer Guide regarding Sales events
and notice thereof. This information must be received on or before the 18th of
each month for events scheduled for the following month. For events that cannot
be planned that far in advance, such events shall be reported to Aetna prior to
advertising the event or 10 calendar days prior to the scheduled date of the
event, whichever is earlier. In the event of a schedule change or event
cancellation, Upline must notify Aetna immediately and Upline shall comply with
the requirements set forth in the Producer Guide with respect to event schedule
changes or cancellations. Aetna reserves the right to reject event submissions
which do not meet CMS requirements. Aetna will not pay Commission (and may
recoup any Commission paid) to Upline or Agent for any Medicare Products Sold at
a meeting or event for which Aetna did not receive notification in accordance
with this Section.

 

Upline Agreement 201544 

 

  

C.Medicare Improvement for Patients and Providers Act Requirements

 

Upline agrees to comply with the Medicare regulations and guidelines related to
the Medicare Improvement for Patients and Providers Act. As part of those
requirements, Upline agrees to comply with all CMS regulations and Aetna
requirements related to obtaining a Medicare beneficiary’s prior written
authorization to an in-person meeting and the scope of the products to be
discussed at such in-person meeting. Upon request, Upline shall provide Aetna or
CMS with a copy of any such authorization.

 

D.Referrals by Members or Prospective Members

 

If an individual who is a Medicare Product Enrollee or a potential Medicare
Product Enrollee would like to refer a friend or relative to an Agent or Upline,
such Agent or Upline may only provide contact information such as a business
card that the individual may give to the friend or family member.

 

E.First Tier or Downstream Entity Requirements

 

In order to comply with certain minimum requirements for written arrangements
between entities that sponsor MA Plans, MA-PD Plans, and PDPs and first tier
entities that contract with such sponsoring entities, as set forth in Applicable
Law, the Parties agree as follows:

 

1.Acknowledgement. Upline acknowledges that it is a first tier entity or
downstream entity of Aetna, as defined under 42 C.F.R. §§ 422.500 and 423.501.

 

2.Maintenance of Records and Audits

 

(a)Aetna or its designee(s) shall have the right, but not the obligation, to
audit, inspect and copy, during regular business hours at Aetna’s cost and in a
manner that does not unreasonably interfere with Upline’s business, any books
and records Upline maintains pursuant to this Agreement and the services
performed, upon ten (10) business days’ written notice to Upline; but only to
the extent that such inspection is not prohibited by applicable law. To the
extent that Aetna uses a third-party to audit Upline, such third party may not
be a competitor of Upline and shall execute a confidentiality agreement
acceptable to Upline, such acceptance shall not be unreasonably denied, delayed
or withheld.

 

(b)Upline shall maintain records with respect to any business Sold or Referred
by an Agent for Aetna in an industry standard format. Such records may include
records related to the licensing and appointment of Agents, application for
coverage of Medicare Product Enrollees and books, records, accounts, documents
and other material items pertaining to this Agreement and Upline’s or Agents’
transactions with Medicare Product Enrollees and Aetna.

 

Upline Agreement 201545 

 

  

In addition, Upline shall maintain (and shall cause Downstream Entities (as
defined in Schedule D-1 hereto) to maintain) the foregoing documents, and any
additional operational, financial, administrative and medical records,
contracts, books, files and other documents for ten (10) years, or longer to the
extent required by applicable law in connection with services performed under
this Agreement (“Records”). Such Records shall be maintained in a timely and
accurate manner and shall, at a minimum, be reasonably sufficient to allow Aetna
to determine whether Upline and its Downstream Entities are performing their
obligations under the Agreement consistent with the terms of the Agreement and
in accordance with applicable law and to confirm that the data submitted by
Upline and its Downstream Entities for reporting and other purposes is accurate.

 

3.Compliance with Law. Upline acknowledges that Aetna, directly or indirectly,
receives federal funds and that as a contractor of Aetna, the payments to Upline
under this Agreement are, in whole or in part, from federal funds. In carrying
out its duties and obligations under this Agreement, Upline shall follow and
adhere to all applicable laws, including, but not limited to Title VI of the
Civil Rights Act of 1964, as amended (42 U.S.C. §2000d et. Seq.); sections 503
and 504 of the Rehabilitation Act of 1973, as amended (29 U.S.C. §§793 and 794);
Title IX of the Education Amendments of 1972, as amended (20 U.S.C. § 1681 et.
Seq.); section 654 of the Omnibus Budget Reconciliation Act of 1981, as amended
(41 U.S.C. §9849); the Americans with Disabilities Act (42 U.S.C. §12101 et.
Seq.); and the Age Discrimination Act of 1975, as amended (42 U.S.C. §6101 et.
Seq.); the Vietnam Era Veterans Readjustment Assistance Act (38 U.S.C. § 4212);
and applicable sections of the Medicare and Modernization Act of 2003, HIPAA and
the HITECH Act of 2009, together with all applicable implementing regulations,
rules guidelines and standards as from time to time are promulgated thereunder.

 

4.Exclusion Screening and Related Requirements. Upline represents and warrants
that it is not excluded under the HHS Office of Inspector General’s List of
Excluded Individuals/Entities (“OIG List”) or the U.S. General Service
Administrative System for Award Management’s (SAM) Excluded Parties List System
(“SAM List System”) otherwise excluded from participation in Medicare or other
federal health care programs, or are debarred, suspended, proposed for
debarment, declared ineligible, or voluntarily excluded by any federal
department or agency (“Excluded Individuals”). Further, Upline shall not employ
or contract with, and shall ensure that its Downstream Entities do not employ or
contract with Excluded Individuals. Upline shall, and shall cause its Downstream
Entities to: (a) review the OIG List and the SAM List System prior to the
initial hiring of any employee or the engagement of any Downstream Entity to
furnish services to Aetna’s Medicare Program, and monthly thereafter, to ensure
compliance with this paragraph; (b) provide documentation, upon written request
by Aetna, of such Exclusion Screening and related requirements; (c) promptly
notify Aetna upon discovering that it, or any of its employees or Downstream
Entities, has furnished Medicare program related services to Aetna under the
Agreement as or through an Excluded Individual or that a person or entity
furnishing services under this Agreement has been convicted of a criminal felony
that could serve as the basis of federal health care program exclusion; and (d)
promptly remove an Excluded Individual from any work related, directly or
indirectly, to services furnished under the Agreement and use Reasonable Efforts
to take other appropriate corrective action reasonably requested by Aetna based
on the above notification. In addition, Upline shall, and shall cause each
individual or entity with whom it contracts or to whom it delegates any
obligations under the Agreement to review the Specially Designated Nationals and
Blocked Persons list published by the Office of Foreign Assets Control of the
U.S. Department of Treasury prior to the initial hiring of any employee or
engagement of any subcontractor (including any agent) to furnish services to
Aetna, and monthly thereafter, and to promptly notify Aetna of discovering any
employee’s or subcontractor’s name on such list. Upon such discovery by Upline
or Aetna, Aetna reserves the right to block payments to Upline, and/or take any
other actions which may be required to comply with law. In the case an Agent
appears on the Specially Designated Nationals and Blocked Persons list, Aetna,
in its sole discretion, may terminate the appointment of such Agent and/or any
agreement between Aetna and such Agent.

 

Upline Agreement 201546 

 

  

5.Reporting and Disclosure; Submission of Encounter and Other Data. Upon request
by Aetna, Upline shall certify, and cause its Downstream Entities to certify,
that any data and other information submitted to Aetna are accurate, complete
and truthful based on best knowledge, information and belief. Upline shall
provide reasonable cooperation and assistance with Aetna’s requests for
information and shall promptly submit encounter data, medical records and such
other information as requested by Aetna to allow Aetna to respond in a timely
manner to any data validation audits or requests for information by CMS, and to
monitor and audit the obligation of Upline and Downstream Entities to provide
accurate, complete and truthful data and other information. This paragraph 5
shall survive termination of the Agreement, regardless of the cause giving rise
to termination.

 

6.Offshore Services. Upline is prohibited from using any individual or entity
(“Offshore Entity”) (including but not limited to, any employee, contractor,
agent, representative or other individual or entity) to perform any services for
Medicare Plans if the individual or entity is physically located outside of one
of the fifty United States or one of the United States Territories (i.e.,
American Samoa, Guam, Northern Marianas, Puerto Rico and the Virgin Islands)
(“Offshore Services”) unless Aetna, in its sole discretion and judgment, agrees
in advance and in writing to the use of such Offshore Entity. Upline further
represents and warrants that it does not and will not permit any Medicare
Product Enrollees’ protected health information or other personal information to
be accessible by any Offshore Entity, without prior written notice to Aetna and
Aetna’s prior written approval of such Offshore Entity. Upline agrees that Aetna
has the right to audit any Offshore Entity prior to the provision of Offshore
Services for Medicare Products. Additionally, Upline acknowledges and agrees
that Offshore Services that involve Member PHI are subject to CMS reporting
within thirty (30) days of: (1) performing, or contracting with an Offshore
Entity to perform, Offshore Services, and (2) any time Upline changes the
Offshore Services that an Offshore Entity will perform.

 

7.Compliance Program and Anti-Fraud Initiatives. Upline shall (and shall cause
its subcontractors to) institute, operate, and maintain an effective compliance
program to detect, correct and prevent the incidence of non-compliance with CMS
requirements and the incidence of fraud, waste and abuse (FWA) relating to the
operation of Aetna’s Medicare Program. Such compliance program shall be
appropriate to Upline’s or subcontractor’s organization and operations and shall
include:

 

(a) written policies, procedures and standards of conduct articulating the
entity’s commitment to comply with federal and state laws, as well as providing
mechanisms for employee/subcontractor use in adhering to the expectation that
Upline and employee/subcontractor report potential non- compliance or FWA issues
(internally and to Aetna, as applicable) ; (b) for all officers, directors,
employees, contractors and agents of Upline or subcontractor, required
participation in effective compliance and anti-fraud training and education that
is consistent with guidance that CMS has or may issue with respect to compliance
and anti-fraud and abuse initiatives, unless exempt from such training under
relevant CMS regulations. This includes general compliance and FWA training
completion, as well as code of conduct dissemination, initially within ninety
(90) days of hire/contracting and at least annually thereafter; Upline and
subcontractors, as applicable, may use Aetna’s code and training or an
equivalent; and (c) processes to oversee subcontractors to ensure their
compliance with these requirements.

 

Upline Agreement 201547 

 

  

8.Schedule D-1. Upline agrees to comply with all the provisions set forth in
Schedule D-1 to this Appendix D. All obligations set forth in Schedule D-1 apply
equally to the Medicare Advantage Plans and Part D Plans, even if Schedule
D-1only refers to Medicare Advantage Plans.

 

Upline Agreement 201548 

 

  

Schedule D-I

 

Medicare Contract

 

CMS requires that specific terms and conditions be incorporated into the
Agreement between a Medicare Advantage Organization or First Tier Entity and a
First Tier Entity or Downstream Entity to comply with the Medicare laws,
regulations, and CMS instructions, including, but not limited to, the Medicare
Prescription Drug, Improvement and Modernization Act of 2003, Pub. L. No.
108-173, 117 Stat. 2066 (“MMA”); and

 

Except as provided herein, all other provisions of the Agreement between Aetna
and Upline not inconsistent herein shall remain in full force and effect. This
schedule shall supersede and replace any inconsistent provisions to such
Agreement, to ensure compliance with required CMS provisions, and shall continue
concurrently with the term of such Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

A.Definitions:

 

1)Centers for Medicare and Medicaid Services (“CMS”): the agency within the
Department of Health and Human Services that administers the Medicare program.

 

2)Completion of Audit: completion of audit by the Department of Health and Human
Services, the Government Accountability Office, or their designees of a Medicare
Advantage Organization, Medicare Advantage Organization contractor or related
entity.

 

3)Downstream Entity: any party that enters into a written arrangement,
acceptable to CMS, with persons or entities involved with the MA benefit, below
the level of the arrangement between an MA organization (or applicant) and a
first tier entity. These written arrangements continue down to the level of the
ultimate provider of both health and administrative services.

 

4)Final Contract Period: the final term of the contract between CMS and the
Medicare Advantage Organization.

 

5)First Tier Entity: any party that enters into a written arrangement,
acceptable to CMS, with an MA organization or applicant to provide
administrative services or health care services for a Medicare eligible
individual under the MA program.

 

6)Medicare Advantage (“MA”): an alternative to the traditional Medicare program
in which private plans run by health insurance companies provide health care
benefits that eligible beneficiaries would otherwise receive directly from the
Medicare program.

 

7)Medicare Advantage Organization (“MA organization”): a public or private
entity organized and licensed by a State as a risk-bearing entity (with the
exception of provider-sponsored organizations receiving waivers) that is
certified by CMS as meeting the MA contract requirements.

 

8)Member or Enrollee: a Medicare Advantage eligible individual who has enrolled
in or elected coverage through a Medicare Advantage Organization.

 

9)Provider: (1) any individual who is engaged in the delivery of health care
services in a State and is licensed or certified by the State to engage in that
activity in the State; and (2) any entity that is engaged in the delivery of
health care services in a State and is licensed or certified to deliver those
services if such licensing or certification is required by State law or
regulation.

 

Upline Agreement 201549 

 

  

10)Related entity: any entity that is related to the MA organization by common
ownership or control and (1) performs some of the MA organization's management
functions under contract or delegation; (2) furnishes services to Medicare
enrollees under an oral or written agreement; or (3) leases real property or
sells materials to the MA organization at a cost of more than $2,500 during a
contract period.

 

B.Required Provisions:

 

Upline agrees to the following:

 

1)HHS, the Comptroller General, or their designees have the right to audit,
evaluate, and inspect any pertinent information for any particular contract
period, including, but not limited to, any books, contracts, computer or other
electronic systems (including medical records and documentation of the first
tier, downstream, and entities related to CMS’ contract with Aetna’s Affiliates
included in this Agreement, (hereinafter, “MA organization”) through 10 years
from the final date of the final contract period of the contract entered into
between CMS and the MA organization or from the date of completion of any audit,
whichever is later. [42 C.F.R. §§ 422.504(i)(2)(i) and (ii)] and [42 CFR
§423.505]

 

2)Upline will comply with the confidentiality and enrollee record accuracy
requirements, including: (1) abiding by all Federal and State laws regarding
confidentiality and disclosure of medical records, or other health and
enrollment information, (2) ensuring that medical information is released only
in accordance with applicable Federal or State law, or pursuant to court orders
or subpoenas, (3) maintaining the records and information in an accurate and
timely manner, and (4) ensuring timely access by enrollees to the records and
information that pertain to them. [42 C.F.R. §§ 422.504(a)(13) and 422.118] and
[42 CFR §423.136]

 

3)Enrollees will not be held liable for payment of any fees that are the legal
obligation of the MA organization. [42 C.F.R. §§ 422.504(i)(3)(i) and
422.504(g)(1)(i)] and [42 CFR §423.505(i)(3)(i)]

 

4)Any services or other activity performed in accordance with a contract or
written agreement by Upline are consistent and comply with the MA organization's
contractual obligations. [42 C.F.R. § 422.504(i)(3)(iii)] and [42 CFR
§423.505(i)(3)(iii)]

 

5)Upline and any related entity, contractor or subcontractor will comply with
all applicable Federal and Medicare laws, regulations, and CMS instructions. [42
C.F.R. §§ 422.504(i)(4)(v)] and [42 CFR §423.505(i)(4)(iv)]

 

6)If any of the MA organization’s activities or responsibilities under its
contract with CMS are delegated to any first tier, downstream and related
entity:

 

(i)The delegated activities and reporting responsibilities are specified as
follows:

 

Upline shall (a) solicit, procure and transmit enrollment applications for Sales
to eligible Medicare beneficiaries; (b) market Medicare Products; and (c) Refer
Medicare beneficiaries to Aetna. Please see Sections 2 and 3 of the Agreement.

 

(ii)CMS and the MA organization reserve the right to revoke the delegation
activities and reporting requirements or to specify other remedies in instances
where CMS or the MA organization determine that such parties have not performed
satisfactorily.

 

Upline Agreement 201550 

 

  

(iii)The MA organization will monitor the performance of the parties on an
ongoing basis.

 

Please see Section 4.2 and Appendix D

 

(iv)If the MA organization delegates the selection of providers, contractors, or
subcontractor, the MA organization retains the right to approve, suspend, or
terminate any such arrangement.

 

[42 C.F.R. §§ 422.504(i)(4) and (5)]

 

In the event of a conflict between the terms and conditions above and the terms
of a related agreement, the terms above control.

 

Upline Agreement 201551 

 

  

Appendix E

 

BUSINESS ASSOCIATE AGREEMENT

 

HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT (HIPAA)

 

This Business Associate Agreement (the “BAA”) is made by and between Aetna
(hereinafter the “Covered Entity”) and Upline (hereinafter the “Business
Associate”), and is effective as of the same date the Agreement is effective, as
described in Section 8.1 of the Agreement (the “Effective Date”). This BAA is
attached to and incorporated into the Aetna Marketing Agreement for Upline
Agents and Agencies between Business Associate and Covered Entity (the
“Agreement”). All capitalized terms used herein but not otherwise defined shall
have the meanings given to such terms in the Agreement. In conformity with the
regulations at 45 C.F.R. Parts 160-164 (the “Privacy and Security Rules”),
Covered Entity will provide Business Associate with access to, or have Business
Associate create, maintain, transmit and/or receive certain Protected Health
Information (as defined below), thus necessitating a written agreement that
meets the applicable requirements of the Privacy and Security Rules. Covered
Entity and Business Associate agree as follows:

 

1.Definitions. The following terms shall have the meaning set forth below:

 

(a)ARRA. “ARRA” means the American Recovery and Reinvestment Act of 2009

 

(b)Breach. “Breach” has the same meaning as the term “breach” in 45 C.F.R.
164.402.

 

(c)C. F. R. “C.F. R.” means the Code of Federal Regulations.

 

(d)Designated Record Set. “Designated Record Set” has the meaning assigned to
such term in 45 C. F. R. 160.501.

 

(e)Discovery. “Discovery” shall mean the first day on which a Breach is known to
Business Associate (including any person, other than the individual committing
the breach, that is an employee, officer, or other agent of Business Associate),
or should reasonably have been known to Business Associate, to have occurred.

 

(f)Electronic Protected Health Information. “Electronic Protected Health
Information” means information that comes within paragraphs 1 (i) or 1 (ii) of
the definition of “Protected Health Information”, as defined in 45 C. F. R.
160.103.

 

(g)Individual. “Individual” shall have the same meaning as the term “individual”
in 45 C. F. R. 160.103 and shall include a person who qualifies as personal
representative in accordance with 45 C. F. R. 164.502 (g).

 

(h)Protected Health Information. “Protected Health Information” shall have the
same meaning as the term “Protected Health Information”, as defined by 45 C. F.
R. 160.103, limited to the information created or received by Business Associate
from or on behalf of Covered Entity.

 

(i)Required by Law. “Required by Law” shall have the same meaning as the term
“required by law” in 45 C. F. R. 164.103.

 

(j)Secretary. “Secretary” shall mean the Secretary of the Department of Health
and Human Services or his designee.

 

Upline Agreement 201552 

 

  

(k)Security Incident. “Security Incident” shall have the same meaning as the
term “security incident” in 45 C.F.R. 164.304.

 

(l)Standard Transactions. “Standard Transactions” means the electronic health
care transactions for which HIPAA standards have been established, as set forth
in 45 C. F. R., Parts 160-162.

 

(m)Unsecured Protected Health Information. “Unsecured Protected Health
Information” means Protected Health Information that is not secured through the
use of a technology or methodology specified by guidance issued by the Secretary
from time to time.

 

2.Obligations and Activities of Business Associate.

 

(a)Business Associate agrees to not use or further disclose Protected Health
Information other than as permitted or required by this BAA or as Required by
Law. Business Associate shall also comply with any further limitations on uses
and disclosures agreed by Covered Entity in accordance with 45 C.F.R. 164.522
provided that such agreed upon limitations have been communicated to Business
Associate in accordance with Section 4.1(c) of this BAA.

 

(b)Business Associate agrees to use appropriate safeguards to prevent use or
disclosure of the Protected Health Information other than as provided for by
this BAA, including but not limited to the safeguards described in Section 2(m)
of this BAA.

 

(c)Business Associate agrees to mitigate, to the extent practicable, any harmful
effect that is known to Business Associate of a use or disclosure of Protected
Health Information by Business Associate in violation of the requirements of
this BAA.

 

(d)Business Associate agrees to promptly report to Covered Entity any use or
disclosure of the Protected Health Information not provided for by this BAA of
which it becomes aware.

 

(e)Business Associate agrees to report to Covered Entity any Breach of Unsecured
Protected Health Information without unreasonable delay and in no case later
than two (2) calendar days after Discovery of a Breach. Such notice shall
include the identification of each Individual whose Unsecured Protected Health
Information has been, or is reasonably believed by Business Associate, to have
been, accessed, acquired, or disclosed In connection with such Breach. In
addition, Business Associate shall provide any additional information reasonably
requested by Covered Entity for purposes of investigating the Breach. Business
Associate’s notification of a Breach under this section shall comply in all
respects with each applicable provision of Section 13400 of Subtitle D (Privacy)
of ARRA, 45 CFR 164.410, and related guidance issued by the Secretary from time
to time. Without limiting Covered Entity’s remedies under Section 6 or any other
provision of this BAA, in the event of a Breach involving Unsecured Protected
Health Information maintained, used or disclosed by Business Associate, Business
Associate shall reimburse Covered Entity for the cost of providing any legally
required notice to affected Individuals and the cost of credit monitoring for
such Individuals to extent deemed necessary by Covered Entity in its reasonable
discretion.

 

(f)In accordance with 45 CFR 164.502(e)(1)(ii) and 164.308(b)(2), if applicable,
Business Associate agrees to ensure that any subcontractors that create,
receive, maintain, or transmit Protected Health Information on behalf of
Business Associate agree in writing to the same restrictions and conditions that
apply through this BAA to Business Associate with respect to such information.
In no event shall Business Associate, without Covered Entity’s prior written
approval, provide Protected Health Information received from, or created or
received by Business Associate on behalf of Covered Entity, to any employee or
agent, including a subcontractor, if such employee, agent or subcontractor
receives, processes or otherwise has access to the Protected Health Information
outside of the United States.

 

Upline Agreement 201553 

 

  

(g)Business Associate agrees to provide access, at the request of Covered
Entity, within ten (10) business days of the request from Covered Entity, to
Protected Health Information in a Designated Record Set, to Covered Entity or,
as directed by Covered Entity, to an Individual in order to meet the
requirements under 45 C.F.R. 164.524. Covered Entity’s determination of what
constitutes “Protected Health Information” or a “Designated Record Set” shall be
final and conclusive. If Business Associate provides copies or summaries of
Protected Health Information to an Individual it may impose a reasonable,
cost-based fee in accordance with 45 C.F.R. 164.524 (c)(4).

 

(h)Business Associate agrees to make any amendment(s) to Protected Health
Information in a Designated Record Set that the Covered Entity directs or agrees
to pursuant to 45 C.F.R. 164.526 at the request of Covered Entity or an
Individual, within ten (10 ) business days of a request by Covered Entity.
Business Associate shall not charge any fee for fulfilling requests for
amendments. Covered Entity’s determination of what Protected Health Information
is subject to amendment pursuant to 45 C.F.R. 164.526 shall be final and
conclusive.

 

(i)Business Associate agrees to make (i) internal practices, books, and records,
including policies and procedures, relating to the use and disclosure of
Protected Health Information received from, or created or received by Business
Associate on behalf of, Covered Entity, and (ii) policies, procedures, and
documentation relating to the safeguarding of Electronic Protected Health
Information available to the Covered Entity, or at the request of the Covered
Entity to the Secretary, in a time and manner designated by the Covered Entity
or the Secretary, for purposes of the Secretary determining Covered Entity’s or
Business Associate’s compliance with the Privacy and Security Rules.

 

(j)Business Associate agrees to document such disclosures of Protected Health
Information as would be required for Covered Entity to respond to a request by
an Individual for an accounting of disclosures of Protected Health Information
in accordance with 45 C.F.R. 164.528.

 

(k)Business Associate agrees to provide to Covered Entity, in the time and
manner described below, the information collected in accordance with Section
2(j) of this BAA, to permit Covered Entity to respond to a request by an
Individual for an accounting of disclosures of Protected Health Information in
accordance with 45 C.F.R. 164.528. Business Associate agrees to provide such
information to Covered Entity within thirty (30) business days of receipt of a
request from Covered Entity.

 

(l)Business Associate acknowledges that it shall request from the Covered Entity
and so disclose to its affiliates, agents and subcontractors or other third
parties, (i) the information contained in a “limited data set,” as such term is
defined at 45 C.F.R. 164.514(e)(2), or, (ii) if needed by Business Associate, to
the minimum necessary to accomplish the intended purpose of such requests or
disclosures. In all cases, Business Associate shall request and disclose
Protected Health Information only in a manner that is consistent with guidance
issued by the Secretary from time to time

 

(m)With respect to Electronic Protected Health Information, Business Associate
shall implement and comply with (and ensure that its subcontractors implement
and comply with) the administrative safeguards set forth at 45 C.F.R. 164.308,
the physical safeguards set forth at 45 C.F.R. 310, the technical safeguards set
forth at 45 C.F.R. 164.312, and the policies and procedures set forth at 45
C.F.R. 164.316 to reasonably and appropriately protect the confidentiality,
integrity, and availability of the Electronic Protected Health Information that
it creates, receives, maintains, or transmits on behalf of Covered Entity.
Business Associate acknowledges that, (i) the foregoing safeguard, policies and
procedures requirements shall apply to Business Associate in the same manner
that such requirements apply to Covered Entity, and (ii) Business Associate
shall be liable under the civil and criminal enforcement provisions set forth at
42 U.S.C. 1320d-5 and 1320d-6, as amended from time to time, for failure to
comply with the safeguard, policies and procedures requirements and any guidance
issued by the Secretary from time to time with respect to such requirements.

 

Upline Agreement 201554 

 

  

(n)With respect to Electronic Protected Health Information, Business Associate
shall ensure that any subcontractors that create, receive, maintain, or transmit
Electronic Protected Health Information on behalf of Business Associate, agree
to comply with the applicable requirements of Subpart C of 45 C.F.R. Part 164 by
entering into a contract that complies with 45 C.F.R. Section 164.314.

 

(o)Business Associate shall report to Covered Entity any Security Incident of
which it becomes aware, including Breaches of Unsecured Protected Health
Information as required by 45 C.F.R. Section 164.410.

 

(p)If Business Associate conducts any Standard Transactions on behalf of Covered
Entity, Business Associate shall comply with the applicable requirements of 45
C.F.R. Parts 160-162.

 

(q)During the term of this BAA, Business Associate may be asked to complete a
security survey and/or attestation document designed to assist Covered Entity in
understanding and documenting Business Associate’s security procedures and
compliance with the requirements contained herein. Business Associate’s failure
to complete either of these documents within the reasonable timeframe specified
by Covered Entity shall constitute a material breach of this BAA.

 

(r)Business Associate acknowledges that, as of the Effective Date of this BAA,
it shall be liable under the civil and criminal enforcement provisions set forth
at 42 U.S.C. 1320d-5and 1320d- 6, as amended from time to time, for failure to
comply with any of the use and disclosure requirements of this BAA and any
guidance issued by the Secretary from time to time with respect to such use and
disclosure requirements.

 

(s)To the extent Business Associate is to carry out one or more of Covered
Entity’s obligation(s) under Subpart E of 45 CFR Part 164, Business Associate
shall comply with the requirements of Subpart E that apply to Covered Entity in
the performance of such obligation(s).

 

(t)To the extent that Business Associate provides services to Covered Entity
relating to individuals enrolled in state or federal programs (e.g., Medicare or
Medicaid), Business Associate shall comply with any additional restrictions or
requirements related to the use, disclosure, maintenance, and protection of
Protected Health Information of individuals enrolled in such programs through
Covered Entity. With respect to the Protected Health Information of Medicare
enrollees, Business Associate shall report privacy and security incidents and/or
Breaches immediately, but not later than one (1) day, to Covered Entity and
include the information required under this Section 2 of this Addendum

 

3.Permitted Uses and Disclosures by Business Associate.

 

3.1 General Use and Disclosure. Except as otherwise limited in this BAA,
Business Associate may use or disclose Protected Health Information to perform
its obligations and services to Covered Entity, provided that such use or
disclosure would not violate the Privacy and Security Rules if done by Covered
Entity or the minimum necessary policies and procedures of the Covered Entity.

 

3.2Specific Use and Disclosure Provisions.

 

(a)Except as otherwise prohibited by this BAA, Business Associate may use
Protected Health Information for the proper management and administration of the
Business Associate or to carry out the legal responsibilities of the Business
Associate.

 

Upline Agreement 201555 

 

  

(b)Except as otherwise prohibited by this BAA, Business Associate may disclose
Protected Health Information for the proper management and administration of the
Business Associate, provided that disclosures are Required By Law, or Business
Associate obtains reasonable assurances from the person to whom the information
is disclosed that it will remain confidential and used or further disclosed only
as Required By Law or for the purpose for which it was disclosed to the person,
and the person notifies the Business Associate of any instances of which it is
aware in which the confidentiality of the information has been breached in
accordance with the Breach and Security Incident notifications requirements of
this BAA.

 

(c)Business Associate shall not directly or indirectly receive remuneration in
exchange for any Protected Health Information of an Individual without Covered
Entity’s prior written approval and notice from Covered Entity that it has
obtained from the Individual, in accordance with 45 C.F.R. 164.508, a valid
authorization that includes a specification of whether the Protected Health
Information can be further exchanged for remuneration by Business Associate. The
foregoing shall not apply to Covered Entity’s payments to Business Associate for
services delivered by Business Associate to Covered Entity.

 

(d)Business Associate shall not de-identify any Protected Health Information
except as authorized by Covered Entity to provide data aggregation services to
Covered Entity as permitted by 42 C.F.R. 164.504(e)(2)(i)(B).

 

(e)Business Associate may use Protected Health Information to report violation
of law to appropriate Federal and State authorities, consistent with 164.502
(j)(1).

 

4.Obligations of Covered Entity.

4.1Provisions for Covered Entity to Inform Business Associate of Privacy
Practices and Restrictions.

 

(a) Covered Entity shall notify Business Associate of any limitation(s) in
Covered Entity’s notice of privacy practices that Covered Entity produces in
accordance with 45 C.F.R. 164.520 (as well as any changes to that notice), to
the extent that such limitation(s) may affect Business Associate’s use or
disclosure of Protected Health Information.

 

(b) Covered Entity shall provide Business Associate with any changes in, or
revocation of, permission by Individual to use or disclose Protected Health
Information, to the extent that such changes affect Business Associate’s use or
disclosure of Protected Health Information.

 

(c) Covered Entity shall notify Business Associate of any restriction to the use
or disclosure of Protected Health Information that Covered Entity has agreed to
in accordance with 45 C.F.R. 164.522, to the extent that such restriction may
affect Business Associate’s use or disclosure of Protected Health Information.

 

4.2Permissible Requests by Covered Entity. Except as may be set forth in Section
3.2, Covered Entity shall not request Business Associate to use or disclose
Protected Health Information in any manner that would not be permissible under
the Privacy and Security Rules if done by Covered Entity.

 

5.Term and Termination.

 

(a) Term. The provisions of this BAA shall take effect on the BAA’s Effective
Date and shall terminate when all of the Protected Health Information provided
by Covered Entity to Business Associate, or created, maintained, transmitted or
received by Business Associate on behalf of Covered Entity, is destroyed or
returned to Covered Entity, or, in accordance with Section 5(c)(2).

 

Upline Agreement 201556 

 

  

(b) Termination for Cause. Without limiting the termination rights of the
Parties pursuant to the BAA and upon Covered Entity’s knowledge of a material
breach of this BAA by Business Associate, Covered Entity shall either:

 

(i) Provide an opportunity for Business Associate to cure the breach or end the
violation, or terminate the BAA if Business Associate does not cure the breach
or end the violation within the time specified by Covered Entity,

(ii)Immediately terminate the BAA, if cure of such breach is not possible.

 

(c)Effect of Termination.

 

(1) Except as provided in Section 5(c), upon termination of this BAA, for any
reason, Business Associate shall return or destroy all Protected Health
Information received from Covered Entity, or created, maintained, transmitted or
received by Business Associate on behalf of Covered Entity. This provision shall
apply to Protected Health Information that is in the possession of
subcontractors or agents of Business Associate. Business Associate shall retain
no copies of the Protected Health Information.

 

(2) In the event the Business Associate determines that returning or destroying
the Protected Health Information is infeasible, Business Associate shall provide
to Covered Entity notification of the conditions that make return or destruction
infeasible. Upon mutual agreement of the Parties that return or destruction of
Protected Health Information is infeasible, per Section 5(a) above, Business
Associate shall continue to extend the protection of this BAA to such Protected
Health Information and limit further uses and disclosures of such Protected
Health Information for so long as Business Associate maintains such Protected
Health Information.

 

6. Indemnification. Business Associate shall indemnify and hold harmless Covered
Entity and any of Covered Entity’s affiliates, directors, officers, employees
and agents from and against any claim, cause of action, liability, damage, cost
or expense (including reasonable attorneys’ fees) arising out of or relating to
any non-permitted use or disclosure of Protected Health Information, failure to
safeguard Electronic Protected Health Information, or other breach of this BAA
by Business Associate or any affiliate, director, officer, employee, agent or
subcontractor of Business Associate.

 

7. Notices. Any notices or communications to be given under this BAA shall be
made to the address and/or fax numbers given below:

 

To Business Associate: To Covered Entity: To the address set forth on the
signature page of Aetna the Agreement HIPAA Member Rights Team   151 Farmington
Avenue, RT65   Hartford, CT 06156   Fax: (859) 280-1272   Email:
HIPAAFulfillment@aetna.com

 

Each Party named above may change its address in accordance with Section 10.6 of
the Agreement.

 

8.Miscellaneous.

 

(a) Regulatory References. A reference in this BAA to a section in the Privacy
and Security Rules means the section as in effect or as amended, and for which
compliance is required.

 

Upline Agreement 201557 

 

  

(b) Amendment. Upon the enactment of any law or regulation affecting the use or
disclosure of Protected Health Information or the safeguarding of Electronic
Protected Health Information, or the publication of any decision of a court of
the United States or any state relating to any such law or the publication of
any interpretive policy or opinion of any governmental agency charged with the
enforcement of any such law or regulation, either Party may, by written notice
to the other Party, amend the BAA in such manner as such Party determines
necessary to comply with such law or regulation. If the other Party disagrees
with such amendment, it shall so notify the first Party in writing within thirty
(30) days of the notice. If the Parties are unable to agree on an amendment
within thirty (30) days thereafter, then either of the Parties may terminate the
BAA on thirty (30) days written notice to the other Party.

 

(c) Survival. The respective rights and obligations of Business Associate under
Sections 5(c) and 6 of this BAA shall survive the termination of this BAA.

 

(d) Interpretation. Any ambiguity in this BAA shall be resolved in favor of a
meaning that permits Covered Entity to comply with the Privacy and Security
Rules. In the event of any inconsistency or conflict between this BAA and any
other agreement between the Parties, the terms, provisions and conditions of
this BAA shall govern and control.

 

(e) No third party beneficiary. Nothing express or implied in this BAA is
intended to confer, nor shall anything herein confer, upon any person other than
the Parties and the respective successors or assigns of the Parties, any rights,
remedies, obligations, or liabilities whatsoever.

 

(f) Governing Law. This BAA shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

 

Upline Agreement 201558 

